Case 20-10343-LSS   Doc 2007-1   Filed 02/02/21   Page 1 of 119




                      EXHIBIT 1

  (Revised Proposed Redacted Rule 2004 Motion)
                Case 20-10343-LSS        Doc 2007-1        Filed 02/02/21        Page 2 of 119




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


    In re:                                               Chapter 11

    BOY SCOUTS OF AMERICA AND                            Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                         Jointly Administered
                                Debtors.
                                                         Hearing Date: Feb. 17, 2021 at 10:00 a.m. (ET)
                                                         Obj. Deadline: Feb. 5, 2021 at 4:00 p.m. (ET)


                  HARTFORD AND CENTURY’S MOTION FOR AN ORDER
                 (I) AUTHORIZING CERTAIN RULE 2004 DISCOVERY AND
                    (II) GRANTING LEAVE FROM LOCAL RULE 3007-1(f)
             TO PERMIT THE FILING OF SUBSTANTIVE OMNIBUS OBJECTIONS

             Hartford Accident and Indemnity Company, First State Insurance Company and Twin City

Fire Insurance Company (collectively, “Hartford”), and Century Indemnity Company, as

successor to CCI Insurance Company, as successor to Insurance Company of North America and

Indemnity Insurance Company of North America (“Century”),2 hereby move this Court for an

Order, substantially in the form attached hereto as Exhibit A, (i) authorizing Hartford and Century

to serve subpoenas, written discovery, including interrogatories and document requests, and

deposition notices pursuant to Rule 2004 on a sampling of persons who have filed sexual abuse

claims (“Abuse Claims”) in these cases and (ii) providing relief from the requirements of Local

Rule 3007-1(f) to permit (but not require) parties in interest in these Chapter 11 cases to file

omnibus claim objections raising common legal issues to multiple claims and that may, most

efficiently, be subject to resolution if heard together. In support of this motion (the “Motion”),




1
          The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
identification number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’
mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
2
          Arrowood Indemnity Company, formerly known as Royal Indemnity Company also joins in this motion and
is included in the signature block.
             Case 20-10343-LSS             Doc 2007-1         Filed 02/02/21   Page 3 of 119




Hartford and Century respectfully state the following:

                                           Preliminary Statement

        1.       The Boy Scouts of America and its affiliate Delaware BSA, LLC (together, “BSA”)

filed these bankruptcy cases in February 2020 to address the Abuse Claims facing the organization.

At the time, BSA was aware of 275 sexual abuse lawsuits filed against it, as well as an additional

1,400 claims that had not been filed in court, but had been the subject of written correspondence,

for a total of approximately 1,700 Abuse Claims.3 Now, less than a year later, following a highly

aggressive media advertising campaign by a group of plaintiffs’ lawyers that effectively promised

claimants easy access to a billion-dollar bankruptcy trust without any meaningful scrutiny of their

allegations, BSA is facing more than 95,000 claims.

        2.       The extraordinary claim-mining operation by these plaintiffs’ firms has led to the

filing of proofs of claim that are deficient on their face, which warrants further investigation into

those and the other claims filed in these cases. Unless there is real scrutiny of the claims, plaintiffs’

counsel will have created a potentially insurmountable obstacle to confirming a plan of

reorganization because Hartford, Century and other parties in interest will not be willing to fund a

plan based on the incredible assumption that there are in excess of 95,000 allowable claims.

        3.       Hartford and Century are prepared to be constructive. Both insurers have been

participating in the ongoing mediation process with BSA and its stakeholders to explore possible

paths to a viable plan that would allow BSA to emerge from bankruptcy and continue its mission,

while at the same time addressing its legitimate legacy liabilities. But it will be impossible to

achieve that goal if the presumptive starting point for negotiations is that the incredible increase in

claims—from 1,700 pending or alleged claims on the petition date to more than 95,000 proofs of



3
        Debtor’s Informational Brief at 3 (Feb. 18, 2020) [D.I. 4].



                                                         2
            Case 20-10343-LSS         Doc 2007-1       Filed 02/02/21     Page 4 of 119




claim today—is taken at face value. Before there can be any real headway in negotiating a plan,

this more than 55-fold increase in new claims needs to be carefully investigated, and invalid claims

need to be disallowed, as the Bankruptcy Code requires. See 11 U.S.C. § 502(b)(1).

       4.      As an initial step toward that end, Hartford and Century bring this motion for leave

to serve discovery pursuant to Bankruptcy Rule 2004 on a sample of claimants and for an order

establishing an efficient process for filing multiple omnibus objections to claims. In a separate but

related motion filed concurrently, Century and Hartford seek discovery from a discrete set of

plaintiffs’ lawyers who filed implausibly large numbers of proofs of claim and the claims

aggregators that helped to generate these claims. Through these motions, Hartford and Century

seek to investigate the circumstances that resulted in the staggering explosion in claims and to

determine the extent to which that process, led by plaintiffs’ lawyers and for-profit claims

aggregators with a monetary incentive to encourage as many claims as possible, has generated

invalid proofs of claims that are unenforceable against BSA under applicable non-bankruptcy law.

       A.      From the Outset, Certain Plaintiffs’ Lawyers Engaged in an Unprecedented
               Marketing Campaign Intended to Generate Massive Numbers of Claims,
               Irrespective of Their Validity.

       5.      The need for discovery of the Abuse Claims is compelling. The events leading up

to the filing of over 95,000 such claims against BSA are, to say the least, disturbing. As this Court

is aware, certain plaintiffs’ lawyers, including a group referring to itself as the Coalition of Abused

Scouts for Justice (the “Coalition”), pursued an aggressive media advertising campaign with the

stated goal of generating a supermajority of claims. As Tim Kosnoff, one of the architects of this

effort, admitted in a candid e-mail, the objective was to “keep focused on our marketing and media

efforts going full tilt in to Nov [2020],” so that “[w]e control 80% of the claims, i.e., our coalition




                                                  3
              Case 20-10343-LSS             Doc 2007-1          Filed 02/02/21         Page 5 of 119




controls the case.”4         With this relentless focus on maximizing claim counts—and with

correspondingly little incentive to vet the underlying merits of the claims—these groups ran

thousands of television, radio and internet advertisements that were riddled with falsehoods.5

         6.       As BSA documented in a motion it was forced to bring in this Court, the

advertisements included demonstrably untrue statements that claims could be filed

“anonymously”; that financial compensation was “ensured” and “substantial”; that a fund was

“being set up that may be worth over $1.5 billion”; and that potential claimants only needed to

contact one of the plaintiffs’ lawyers or call a hotline to submit claims.6 This Court ultimately

ordered the lawyers to stop running ads containing such “false and misleading” information,

including statements that claims could remain “anonymous,” “reference[s] to a $1.5 billion

compensation trust,” and assertions that claimants “will never have to be deposed, appear in Court

or otherwise prove their claims.”7

         B.       That Campaign Worked as Intended, Resulting in Thousands of Suspect
                  Claims That Appear Unsubstantiated, Fraudulent or Otherwise Invalid.

         7.       By the time the Court entered its order, the damage was done. As BSA warned at

the time, “the ads’ false promises of recovery and references to $1.5 billion of funds are likely to

encourage fraudulent claims[.]”8 The results of the Coalition’s efforts confirm that those warnings



4
          See E-mail of Mr. Kosnoff dated June 28, 2020, attached as Ex. 1 to the Notice of Filing of Exhibit in Support
of the Objection of the Tort Claimants’ Committee to Motion of the Coalition of Abused Scouts for Justice for an
Order (I) Authorizing the Coalition to File Under Seal Exhibit A to the Amended 2019 Statement and (II) Approving
the Sufficiency of the Amended 2019 Statement (Sept. 8, 2020) [D.I. 1285-1].
5
          See Debtors’ Motion Pursuant to Section 105(a) of the Bankruptcy Code and ¶ 27 of the Bar Date Order for
Entry of an Order (I) Supplementing the Bar Date Order and (II) Granting Related Relief (“Debtors’ Mot. Order
Supplementing Bar Date Order”) at 3 (Aug. 25, 2020) [D.I. 1145].
6
          Debtors’ Mot. Order Supplementing Bar Date Order at 3-4 (Aug. 25, 2020) [D.I. 1145].
7
          Supplemental Order to Order, Pursuant to 11 U.S.C. § 502(b)(9), Bankruptcy Rules 2002 and 3003(c)(3),
and Local Rules 2002-1(e), 3001-1, and 3003-1 For Authority to (I) Establish Deadlines for Filing Proofs of Claim,
(II) Establish the Form and Manner of Notice Thereof, (III) Approve Procedures for Providing Notice of Bar Date
and Other Important Information to Abuse Survivors, and (IV) Approve Confidentiality Procedures for Abuse
Survivors at 5-7 (Sept. 16, 2020) [D.I. 1331].
8
          Debtors’ Mot. Order Supplementing Bar Date Order at 4 (Aug. 25, 2020) [D.I. 1145].



                                                           4
             Case 20-10343-LSS            Doc 2007-1        Filed 02/02/21        Page 6 of 119




were on target. Because of the timing of the filing and uploading of the proofs of claim, Hartford

and Century have only been able to start their investigations. Still, they have already uncovered

evidence of outright fraud.

        8.       The following are just some examples. In response to the filings of proofs of

claims, a claimant’s mother e-mailed BSA that her son was not molested, but saw the

advertisements and wanted to make money;9 a claimant’s brother e-mailed BSA that the claimant

was never in Boy Scouts, was not molested and made a fraudulent claim (and he suspects others

have done the same);10 a distressed former scoutmaster e-mailed that an accusation against a

deceased scoutmaster is false and was made by a claimant to “try and get some quick cash” only

after he learned that the accused perpetrator is dead and cannot defend himself;11 an accused

perpetrator e-mailed that he was a college student in Georgia at the time he was accused of

committing acts of abuse in Kentucky and, in fact, did not move to Kentucky until more than a

decade later;12 and an individual called one of the local councils stating that he had evidence a

claimant had made a false claim.13

        9.       As part of Hartford’s initial investigation, it retained a reputable investigative firm,

HUB Enterprises, Inc. (“HUB”), to investigate the public records and social media postings of 100

claimants who filed proofs of claim. From that subset, HUB found evidence that calls into question

the credibility of a substantial number of the claims. That evidence ranges from claimants

convicted of tax fraud;14 to claimants convicted of forgery, identity theft and/or making false



9
        See Exhibit 1 to the Declaration of Joshua D. Weinberg (“Weinberg Decl.”) (Nov. 16, 2020 e-mail regarding
Claimant No. 6796).
10
        See Weinberg Decl., Ex. 2 (Nov. 25, 2020 e-mail regarding Claimant No. 41376).
11
        See Weinberg Decl., Ex. 3 (Sept. 15, 2020 e-mail regarding Claimant No. 10773).
12
        See Weinberg Decl., Ex. 4 (Nov. 19, 2020 e-mail regarding Claimant No. 34586).
13
        See Weinberg Decl., Ex. 5 (Dec. 22, 2020 e-mail regarding Claimant No. 43138).
14
        See Exhibits 1-3 to the Declaration of Todd Mercier (“Mercier Decl.”) (Claimant No. 40223 - Grand Jury
Charges (Ex. 1), Amended Judgment (Ex. 2) and News Article (Ex.3)).



                                                       5
               Case 20-10343-LSS            Doc 2007-1         Filed 02/02/21         Page 7 of 119




insurance claims;15 to claimants making false statements to the police;16 to claimants convicted of

theft, robbery and/or burglary;17 and to claimants convicted of child molestation and other sex

acts.18 And, on top of this, HUB found social media evidence refuting claimants’ statements in

their proofs of claim regarding the impact the alleged abuse has had on their quality of life, such

as their ability to sustain marital relationships, family relationships and employment.19

         10.      Century’s preliminary investigation also uncovered irregularities. Century retained

handwriting and document forensics experts to review a sample of the claims submitted by

attorneys who signed and filed hundreds of claims on a single day. Erich Speckin, the document

forensics expert, describes the approach he took in his supporting declaration to determine who

actually created the proofs of claim and how they were generated. Those findings are set forth in

the accompanying brief seeking discovery from the mass-filing lawyers, particularly in sections E,

F and G.

         11.      Review of the claim forms themselves only heightens concern about the Abuse

Claims. For example, many claimants represented by the same counsel describe their abuse in




15
          See, e.g., Mercier Decl., Ex. 4 (Claimant No. 66755 - Court Docket); Exs. 5-6 (Claimant No. 30035 - Court
Dockets); Ex. 7 (Claimant No. 49573 - Relevant Portions of Licensed Investigator Comprehensive Report); Ex. 8
(Claimant No. 48271 - Relevant Portions of Licensed Investigator Comprehensive Report); Ex. 9 (Claimant No. 82094
- Court Docket); Ex. 10 (Claimant No. 40053 - Court Docket).
16
          See, e.g., Mercier Decl., Ex. 11 (Claimant 56732 - Relevant Portions of Licensed Investigator Comprehensive
Report).
17
          See, e.g., Mercier Decl., Ex. 12 (Claimant 78740 - Relevant Portions of Licensed Investigator Comprehensive
Report); Ex. 13 (Claimant 11743 - Relevant Portions of Licensed Investigator Comprehensive Report); Exs. 14-19
(Claimant 63099 - Court Dockets); Ex. 20 (Claimant 80789 - Court Docket); Ex. 21 (Claimant 79863 - Court Docket);
Ex. 22 (Claimant 25101 - Relevant Portions of Licensed Investigator Comprehensive Report); Ex. 23 (Claimant 76396
- Relevant Portions of Licensed Investigator Comprehensive Report). A number of these claims also involved theft
by deception. See, e.g., Mercier Decl., Ex. 24 (Claimant 43017 - Court Docket); Ex. 25 (Claimant 70625 - Court
Docket).
18
          See, e.g., Mercier Decl., Ex. 26 (Claimant 21022 - North Carolina Offender Registry Printout); Ex. 27
(Claimant 96710 - Florida Department of Law Enforcement Sexual Offender Printout); Ex. 28 (Claimant 75001 -
Illinois State Police Integrity Service Pride Printout).
19
          See, e.g., Mercier Decl., Ex. 29 (Claimant 33752 - Social Media Postings reflecting successful marriage since
1978, positive friendship with work supervisor, and thanks for “2 of the greatest gifts The Lord has ever blessed me
with, my grandchildren. . . .”).



                                                          6
             Case 20-10343-LSS        Doc 2007-1      Filed 02/02/21      Page 8 of 119




identical terms, raising serious questions about coaching, if not outright fabrication, by plaintiffs’

counsel and for-profit claims aggregators:




       12.     Another set of lawyers signed hundreds of proofs of claim that were largely blank—

often with just one or two words in all of Parts 3-6 of the form—except for the claimant’s and




                                                  7
              Case 20-10343-LSS          Doc 2007-1        Filed 02/02/21        Page 9 of 119




lawyer’s name and address. Even the responses that only required checking a box were blank.20

One lawyer, Joseph Napoli, did not even sign the forms, instead using the “/s/” symbol. Mr. Napoli

was not the only attorney with blank filings.21

        13.        Many other proof of claims are simply not supported by any facts. Indeed, when

Hartford proposed to meet and confer with the claimants from whom discovery is sought,



                                                                             Hartford and Century suspect

that this claimant’s admission that he cannot support his claim is not unique.

        14.        Hartford and Century’s investigations continue. But the preliminary investigations

leave no doubt that many of the Abuse Claims are highly suspicious. And, there are serious

questions regarding how these claims were generated and vetted (if at all) by plaintiffs’ counsel.

        C.         Thousands of Claims May be Legally Deficient, But Require Further
                   Discovery.

        15.        These concerns do not substitute for, and are in addition to, the thousands of claims

that appear on their face to be time-barred, or to lack essential information necessary to establish

a valid claim against the Debtors. Taken together, the facial deficiencies on the proofs of claim

leave no doubt that real discovery into the claims is warranted. For example:

               •     11,676 Abuse Claims appear to be duplicates—two or more proofs of claim filed

                     on behalf of the same claimant;23

               •     approximately 6,400 Abuse Claims do not appear to identify a perpetrator or




20
         See Declaration of Paul J. Hinton (“Hinton Decl.”) ¶ 13, filed Jan. 22, 2021 by Century; Declaration of
Erich J. Speckin (“Speckin Decl.”) ¶ 14, filed Jan. 22, 2012 by Century.
21
         Id.
22
         See Weinberg Decl., Ex. 6 (Jan. 16, 2021 e-mail from Claimant No. 2432 to Michele Backus).
23
         See Declaration of Denise Neumann Martin, Ph.D. (“Martin Decl.”) ¶ 8.



                                                       8
          Case 20-10343-LSS             Doc 2007-1        Filed 02/02/21   Page 10 of 119




                    provide information that would permit the identification of a perpetrator;24

              •     approximately 8,100 Abuse Claims do not identify an affiliation with Scouting;25

              •     approximately 1,700 Abuse Claims have already been the subject of litigation

                    (approximately 130 of which have already received some form of payment);26

              •     at least 54,400 Abuse Claims appear to be time-barred under the applicable

                    statute of limitations;27 and

              •     thousands more claims were signed only by counsel, not by the claimant, with

                    no evidence to show that counsel has knowledge of facts to support the claim, or

                    even that counsel was authorized to sign on behalf of the claimant.28 In several

                    instances, attorneys filed hundreds of proofs of claim in a single day, or appear

                    to have applied a photocopied signature to proofs of claim.29 There is no

                    indication that the claimants themselves had signed off on the content of the

                    proofs of claim or even reviewed the claims before counsel filed them.

       16.        No one doubts that there are real victims at issue here. But the misleading

solicitation of claimants and failure to vet proofs of claim described above have tainted the proof

of claim process with a flood of tens of thousands of apparently invalid Abuse Claims.

       17.        Hartford and Century accordingly seek leave, as described more fully below, to

take written discovery from, and to depose, a sample of claimants to examine the circumstances

surrounding the filing of their proofs of claim and to test the validity of those claims. The written

discovery is aimed to elicit (i) information about the claims, including further details about the


24
       Id.
25
       Id.
26
       Id.
27
       Id.
28
       See Hinton Decl. ¶ 7; Speckin Decl. ¶¶ 7-14.
29
       Id.



                                                      9
            Case 20-10343-LSS        Doc 2007-1       Filed 02/02/21    Page 11 of 119




alleged abuse (details the claimants’ attorneys themselves say is necessary to evaluate their

demands), (ii) information about the timeliness of the claims under various state laws, and (iii)

information about claims previously asserted and resolved involving the same alleged abuse.

Hartford and Century expect that the written discovery responses will be followed by depositions

for a subset of the 1,400 claimants on whom they seek to serve written discovery. Again, discovery

is needed to vet the claims and the claim generation process. And, to promote an efficient claims-

objection process, Hartford and Century also seek approval of procedures designed to permit the

filing of multiple omnibus objections seeking to disallow certain categories of claims as a matter

of law.

          18.   The relief sought by this motion is only a first step, and Hartford and Century

anticipate that further relief will likely be necessary. Indeed, depending on what the requested

discovery reveals, Hartford and Century may need to request the appointment of an examiner to

conduct a formal investigation of the solicitation and filing of proofs of claim in these cases.

          19.   But it is important that an investigation of the abuse proofs of claim begins now.

Time is of the essence. The mediators have established an ambitious schedule. And, the Debtors

have charted an equally ambitious schedule for plan confirmation, advising that they must emerge

from bankruptcy by August 2021. But the parties cannot even take the first step toward resolution

of these cases until there is some common ground regarding the number of valid Abuse Claims.

          20.   This is not just Hartford and Century’s concern. All of the parties—as well as abuse

claimants with valid claims—have a shared interest in ensuring that invalid proofs of claim are not

allowed against BSA’s estate. And even if agreement on a consensual plan of reorganization

cannot be reached, the relief sought in this motion will be essential to determining voting

procedures and to evaluating the lawfulness of any cram-down plan of reorganization and/or trust




                                                 10
             Case 20-10343-LSS               Doc 2007-1          Filed 02/02/21          Page 12 of 119




distribution procedures to liquidate claims that may be filed in these cases. The Court should grant

the motion.

                                             Jurisdiction and Venue

         21.       The United States Bankruptcy Court for the District of Delaware (the “Court”) has

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing

Order of Reference from the United States District Court for the District of Delaware, dated

February 29, 2012.30

         22.       Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

         23.       The bases for the relief requested herein are Section 502 of the Bankruptcy Code,

11 U.S.C. § 502, Rules 2004 and 3007 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), and Local Rules 1001-1, 2004-1 and 3007-1.

                                                  Relief Requested

         24.       Hartford and Century seek to assess the proofs of claim asserting Abuse Claims by

taking limited written and deposition discovery from a sample of individuals who have filed Abuse

Claims pertaining to issues common to many of those claims. Hartford and Century expect that,

following such discovery, they (and other parties in interest) may be able to assert common

omnibus objections to certain categories of proofs of claim, streamlining the claim objection

process. Hartford and Century accordingly request that the Court enter an Order, substantially in

the form attached as Exhibit A, (i) authorizing Hartford and Century to issue subpoenas and seek

discovery, including interrogatories, document discovery and deposition testimony, substantially

in the form reflected in Exhibit B from the abuse claimants identified on Exhibit C (with such

30
          Hartford and Century confirm their consent, pursuant to rule 9013-1(f) of the Local Rules of Bankruptcy
Practice and Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local Rules”), to the
entry of a final order by the Court in connection with this motion to the extent that it is later determined that the Court,
absent consent of the parties, cannot enter final orders or judgments in connection herewith consistent with Article III
of the United States Constitution.



                                                            11
            Case 20-10343-LSS       Doc 2007-1       Filed 02/02/21    Page 13 of 119




minor modifications in the discovery and in the identity of the claimants as may be appropriate

following further investigation and discussions with their counsel), and (ii) granting relief from

certain of the requirements set forth in Local Rule 3007-1(f) to permit parties in interest to file

omnibus objections to proofs of claim in an orderly and efficient manner.

                                 Basis for the Requested Relief

       A.      Hartford and Century Are Entitled to Take Rule 2004 Discovery of the Abuse
               Claims.

       25.     Rule 2004 provides that “[o]n the motion of any party in interest, the court may

order the examination of any entity[]” relating to (among other things) “the acts, conduct, or . . .

liabilities and financial condition of the debtor,” or “any matter which may affect the

administration of the debtor’s estate,” and “any other matter relevant to the [Chapter 11] case or

to the formulation of a plan.” See Fed. R. Bankr. P. 2004(a)-(b).

       26.     Courts have consistently recognized that Rule 2004 gives parties-in-interest great

latitude in seeking discovery concerning the debtor, including its liabilities. See, e.g., In re

Teleglobe Comm’ns Corp., 493 F.3d 345, 354 n.6 (3d Cir. 2007); In re Millennium Lab Holdings

II, LLC, 562 B.R. 614, 626 (Bankr. D. Del. 2016) (“[T]he scope of Rule 2004 is broad”). In the

USG bankruptcy, the court collected basic information that allowed it to “reject unsubstantiated

claims, bogus medical evidence and fanciful theories of causation” and identify claimants who

were “truly harmed.” In re USG Corp., 290 B.R. 223, 225 (Bankr. D. Del. 2003). Likewise, in

the G-I Holdings bankruptcy, the court ordered initial disclosures that allowed the debtor to object

to claims it believed were “illegitimate or dispensable as a matter of law.” In re G-I Holdings

Corp., 323 B.R. 583, 622–23 (Bankr. D.N.J. 2005).

       27.     Rule 2004 authorizes discovery regarding the “validity of [creditors’] various

proofs of claim. . . .” In re Subpoena Duces Tecum, 461 B.R. 823, 829 (Bankr. C.D. Cal. 2011).



                                                12
          Case 20-10343-LSS          Doc 2007-1       Filed 02/02/21     Page 14 of 119




Section 502 of the Bankruptcy Code mandates that, upon objection by any party in interest, a proof

of claim “shall” be disallowed to the extent that “such claim is unenforceable against the debtor

and property of the debtor, under any agreement or applicable law. . . .” 11 U.S.C. § 502(b)(1);

Travelers Cas. and Sur. Co. of Am. v. Pac. Gas & Elec. Co., 549 U.S. 443, 450-452 (2007).

Discovery into the validity of proofs of claim under applicable law is accordingly well within the

scope of Rule 2004 as it is “clearly related to the debtors’ liabilities and the amounts to be paid

under [the debtor’s] plan[].” Subpoena Duces Tecum, 461 B.R. at 829. Such discovery is

particularly appropriate where, as here, there are “concerns . . . suggesting the possible existence

of abuse in the proof of claim process.” Id. (granting Rule 2004 motion seeking discovery of

mortgage lender’s proofs of claim); In re Michalski, 449 B.R. 273, 281-282 (Bankr. N.D. Ohio

2011) (same).

       28.      Hartford and Century issued general liability insurance policies to BSA. Hartford

and Century expect that the BSA and/or claimants will seek recovery from them for Abuse Claims

filed in these cases. Hartford and Century accordingly have an interest in assessing the extent to

which Abuse Claims are allowable and/or compensable.              Indeed, all parties with alleged

responsibility to pay for such Claims, including BSA, the local councils, the sponsoring

organizations, and BSA’s other insurers—as well as claimants with valid claims whose recovery

would be diluted if invalid proofs of claim were allowed—have a shared interest in ensuring that

invalid Abuse Claims are not allowed in these cases. A global resolution of these cases will be

possible only if the parties are able to identify and exclude illegitimate or invalid claims and thus

arrive at realistic terms for a settlement and a potential consensual plan. Identifying invalid claims

will also be critical to assessing the lawfulness of any non-consensual plan that seeks to address




                                                 13
             Case 20-10343-LSS       Doc 2007-1        Filed 02/02/21   Page 15 of 119




the liquidation and allowance of the Abuse Claims and to pay those claims from the available

resources.

       B.       The Proofs of Claim Raise Significant Concerns Regarding Their Validity and
                Timeliness.

       29.      The discovery that Hartford and Century seek from a sample of claimants is

relevant and necessary because a substantial number of proofs of claim are deficient on their face,

and may not be allowable. Discovery regarding these claims is critical to identify whether, and to

what extent, these claims are invalid, rather than just the product of an incomplete claim form.

That discovery should go forward now, both to aid the parties in trying to achieve a realistic

settlement, and so that the parties can be prepared for a contested confirmation process if no

settlement is achieved, particularly given the Debtors’ aggressive schedule.

       30.      The proofs of claim themselves indicate widespread problems in the claim

aggregation process, and many appear to be deficient on their face. For example, as discussed

more fully above, 11,676 Abuse Claims appear to be duplicates—two or more proofs of claim

filed on behalf of the same claimant, many by different plaintiffs’ lawyers, asserting the very same

claim. It is alarming, to say the least, that more than 1 in 10 of the Abuse Claims filed in these

cases is a duplicate. This illustrates the plaintiffs’ lawyers’ drive to maximize the claim count at

all costs, and this alone warrants further analysis.

       31.      In addition, thousands of Abuse Claims fail to allege even the most basic

information required to state a claim against BSA. More than 8,000 claims fail to identify any

allegations of physical abuse, and more than 6,000 claims do not provide any meaningful

information to identify the individual who allegedly abused the claimant. And, more than 8,000




                                                  14
          Case 20-10343-LSS             Doc 2007-1         Filed 02/02/21   Page 16 of 119




of the Abuse Claims fail to allege any affiliation with scouting. The lack of even the most basic

collaborating information calls into question the legitimacy of the claims.

       32.     Thousands of other proofs of claim were signed only by counsel, not the claimant,

with no evidence to suggest that counsel has knowledge of facts to support the claim, or even that

counsel was authorized to sign the claim form on behalf of the claimant.31 In some cases,

individual lawyers signed hundreds of claims a day, with no indication that the claimants

themselves signed off on the content of the proofs of claim or even reviewed them before plaintiffs’

counsel filed them.32

       33.     Many of the proofs of claim also appear to have been filed by individuals who

previously settled their claims with BSA. Hartford’s preliminary analysis, for example, shows that

approximately 1,700 Abuse Claims have already been the subject of litigation, and approximately

130 claimants already received some form of payment.

       34.     All of these categories appear problematic, and discovery into the validity of these

claims is warranted. Where claimants state they were not involved in scouting, for example, parties

in interest should be permitted to seek information concerning (among other things) whether the

claimant had some other connection to scouting (e.g., a family member involvement) or whether

the claim simply has no conceivable basis.

       35.     Similarly, tens of thousands of Abuse Claims appear to be time-barred on their face

because they allege abuse that occurred decades ago. But some claimants or their lawyers assert

that their claims are not time-barred under discovery rules in various states, under which the

applicable statute of limitation runs from the date the claimant becomes aware of his injury and/or




31
       See Hinton Decl. ¶ 7; Speckin Decl. ¶¶ 7-14.
32
       Id.



                                                      15
            Case 20-10343-LSS               Doc 2007-1         Filed 02/02/21          Page 17 of 119




becomes aware that the injury was the result of sexual abuse. As a result, Hartford and Century

need to investigate plaintiffs’ contentions.

         36.      Indeed, the proof of claim form for Abuse Claims does not provide sufficient

information to determine whether claims alleging abuse in states employing these rules are time-

barred. For example, the claim forms do not require claimants to identify when they sought

treatment for any injury resulting from the alleged abuse. Nor do the forms require claimants to

provide complete information about when and to whom they disclosed the alleged abuse.

         37.      This information is necessary to evaluate the timeliness of claims alleging abuse in

many states. These include Florida, where the statute of limitations begins to run when the

claimant reasonably “should know of the tortious act giving rise to the cause of action,” Hearndon

v. Graham, 767 So. 2d 1179, 1184 (Fla. 2000), and New Mexico, the location of BSA’s Philmont

adventure camp, where the limitations period starts when the claimant first seeks medical

treatment. See NM ST § 37-1-30. Approximately 3,500 claimants allege abuse in Florida and

approximately 900 allege abuse in New Mexico. Other states where abuse involving thousands of

other claimants allegedly occurred have similar rules that provide for a limited window to file suit

once the claimant’s injury becomes apparent.33 See, e.g., CO ST § 13-80-108 (cause of action

accrues under Colorado law on the date “both the injury and its cause are known or should have

been known by the exercise of reasonable diligence.”); Keller v. Maccubbin, No. K11C-03-015

(RBY), 2012 WL 1980417, at *3 (Del. Super. Ct. May 16, 2012) (providing for tolling for

repressed memories—“under such circumstances, the injury is deemed ‘sustained’ when the




33
          At least twenty-six states employ some type of discovery rule to the applicable statute of limitations: Alaska,
Arkansas, Colorado, Delaware, Florida, Idaho, Indiana, Iowa, Kansas, Louisiana, Massachusetts, Michigan,
Minnesota, Missouri, Nebraska, Nevada, New Hampshire, New Mexico, North Dakota, Oregon, Rhode Island, South
Carolina, Tennessee, Utah, Washington and Wyoming. This does not include states, such as New York and New
Jersey, that currently have re-opened their limitation windows pursuant to current reviver statutes.



                                                          16
             Case 20-10343-LSS          Doc 2007-1         Filed 02/02/21      Page 18 of 119




harmful effect first manifests itself and becomes physically ascertainable.”); Lemmerman v. Fealk,

534 N.W.2d 695, 699 (Mich. 1995) (explaining the limited circumstances under which the

discovery rule may apply in Michigan to toll the statute of limitations). The parties need additional

discovery from the relevant claimants to apply these discovery rules.

        38.      The majority of the Abuse Claims filed in these cases fall into one or more of the

categories identified above. The sheer number of claims that appear to be deficient reflects the

systemic problems with the manner in which claimants have been solicited and brought into these

cases—through an advertising campaign that (as Mr. Kosnoff’s e-mail confirms) plaintiffs’

counsel plainly aimed at driving up the claim count irrespective of the merits of the claims.

        C.       Hartford and Century’s Proposed Discovery Is Relevant and Not Overly
                 Burdensome.

        39.      Hartford and Century seek to serve interrogatories and document requests set forth

in Exhibit B on the holders of approximately 1,400 filed proofs of claim identified in Exhibit C,

which comprise slightly more than one percent of the total number of filed proofs of claim, to

determine whether the underlying Abuse Claims are invalid. The claimants identified in Exhibit

C were selected by Hartford’s economic consultant, Denise Neumann Martin, Ph.D. of NERA,

who designed a sample of claims from which statistically significant inferences can be drawn

concerning the entire claim population.34

        40.      The discovery requests that Hartford and Century propose to serve on the sample

of claimants are narrowly tailored. The handful of document requests seek documents directly

relating to the Abuse Claim at issue, including any prior written assertion of the claim, any

documents reflecting medical or other treatment, and similar information. The interrogatories are



34
         The methodology used to draw the sample is described in the accompanying declaration of Denise Neumann
Martin, a principal at NERA at ¶¶ 3-7.



                                                      17
            Case 20-10343-LSS            Doc 2007-1         Filed 02/02/21       Page 19 of 119




similarly few in number and targeted in scope.35 They are aimed at core issues that the claimants

themselves—the Official Committee of Tort Claimant (the “TCC”) and the Coalition—have raised

in these cases, including information, such as the facts supporting allegations of repressed

memories, that is frequently omitted from the proofs of claim that were filed in these cases.

        41.      Once document discovery is complete, Hartford and Century would then depose a

smaller subset of this relatively small sample. Absent excessive objections, they expect that most

such depositions will last only a few hours.

        42.      Hartford and Century are aware of the aggressive schedule that has been proposed

by the Debtors for these cases, and are prepared to act quickly to complete the discovery sought.

To the extent that a proof of claim indicates that the claimant is represented by counsel, Hartford

and Century will serve the written discovery on the claimant through such counsel. The claimants

would have thirty (30) days to provide written responses and produce documents responsive to

Hartford and Century’s requests.

        43.      Once Hartford and Century receive responses, they will act promptly to address and

attempt to resolve discovery objections. Hartford and Century would then also move promptly—

no later than fourteen (14) days from receiving final and complete responses or the time to do so

has run—to identify up to one hundred (100) of the claimants to depose based on the document

and interrogatory discovery. In the separate motion that is being filed concurrently, Century and

Hartford seek discovery from a discrete set of attorneys who signed large numbers of proofs of

claim within a very short period of time.




35
         Bankruptcy courts in this district have permitted the use of interrogatories under Rule 2004. See In re
Discovery Zone, Inc., No. 99-941 (PJW), 2001 WL 1819994 (Bankr. D. Del. Sept. 14, 2001). Here, the alternative to
such interrogatories—that Hartford and Century depose each of the approximately 1,400 claimants in the sample—is
not practical, particularly in the proposed time frame for the mediation and the plan process.



                                                       18
             Case 20-10343-LSS       Doc 2007-1       Filed 02/02/21    Page 20 of 119




       44.      The discovery that Hartford and Century propose here is not intended to elicit all

information that would be required to resolve the bona fides of all of the filed proofs of claim. But

it does present a limited set of requests for information that should help resolve discrete and

potentially dispositive issues relating to BSA’s liability that are common to a significant number

of claims. This discovery falls well within the scope of Rule 2004.

       D.       The Court Should Grant Appropriate Relief From Certain Provisions of Local
                Rule 3007-1(f) to Permit Filing of Issue-Based Omnibus Objections That May
                Advance These Cases.

       45.      Hartford and Century’s Rule 2004 requests are intended to discover information

regarding certain categories of Abuse Claims that share the same apparent defect. The efficient

conduct of these cases warrants the adoption of procedures that allow for omnibus objections under

Bankruptcy Code § 502 and Local Rule 3007, so that the parties can address, and the Court can

resolve, issues common to a particular category of Abuse Claims through a single objection

covering all such Abuse Claims. Such relief is particularly appropriate in these cases given the

ambitious schedule that the mediators have set for the pending mediation and the aggressive

schedule for plan confirmation that the Debtors have announced they intend to pursue.

       46.      Strict application of the local bankruptcy rules applicable to substantive claim

objections would make the assertion and resolution of such categorical objections essentially

impossible. The local rules provide that substantive objections, including those based on statutes

of limitation, must be filed separately for each claim, except for up to two omnibus objections of

up to 150 claims per month. In addition, the local rules require that a substantive claim objection

include all substantive grounds for objection to the claim in a single objection. See Local Rule

3007-1(f).




                                                 19
           Case 20-10343-LSS         Doc 2007-1        Filed 02/02/21     Page 21 of 119




       47.     The Court has the discretion to modify these rules. See Local Rule 1001(c) (“The

application of these Local Rules in any case or proceeding may be modified by the Court in the

interest of justice.”). It should do so in light of the facts of these unique cases. The alternative—

individual objections to tens of thousands of proofs of claim—would be not just burdensome, but

administratively unworkable. Categorical objections, which assert a specific objection applicable

to a group of Abuse Claims, are the best way to assert and resolve such common legal issues,

without requiring objectors and claimants to engage in scorched-earth discovery on issues that may

never come into play.

               1.       Local Rule 3007-1(f)(i) and (ii).

       48.     As noted, pursuant to the Local Rules, omnibus claim objections raising substantive

grounds, including statutes of limitations, may contain no more than 150 claims per objection, and

only two such objections may be filed per month. See Local Rule 3007-1(f)(i)-(ii). So, even

though more than 95,000 Abuse Claims were filed prior to the Bar Date, Hartford and Century (or

any other objecting parties) would be limited to filing substantive objections to only 300 claims

per month. At that rate, it likely would take years to file and serve objections to all of the claims

that Hartford and Century have identified as potentially subject to statutes of limitations or other

legal objections.

       49.     In the absence of relief from Local Rule 3007-1(f)(i) and (ii), Hartford, Century and

other parties in interest would be forced to either (i) saddle the parties (and the Court) with a near-

endless seriatim filing of potentially thousands of single claim objections; or (ii) seek a protracted

period of potentially years in which to file two-per-month omnibus objections to satisfy the timing

limitations of the rule. Neither of those alternatives makes sense. Courts in this district have

granted relief from the filing limitations in other cases where the debtor faced far fewer claims.




                                                  20
          Case 20-10343-LSS          Doc 2007-1       Filed 02/02/21    Page 22 of 119




See, e.g., Order Modifying the Requirements of Local Rule 3007-1(f)(i) With Respect to Number

of Permitted Substantive Omnibus Objections to Claims, In Re PES Holdings, LLC, (Del. Dec. 9,

2019) (No. 19-11626 (KG)); Order Modifying the Requirements of Local Rule 3007-1(f)(1) with

Respect to Number of Permitted Substantive Omnibus Objections to Claims, In re TK Holdings,

Inc., (Bankr. D. Del. Aug. 27, 2018) (No. 17-11375 (BLS)); Order Waiving Local Bankruptcy

Rule 3007-1(f)(ii), In re Energy Future Holdings Corp., (Bankr. D. Del. July 9, 2015) (No. 14-

10979 (CSS)).

       50.      Relief from Local Rule 3007-1(f)(i) and (ii) is critical to a workable claims

objection process in these cases. A substantial proportion of the more than 95,000 Abuse Claims

here can potentially be resolved through omnibus objections that raise a single legal defect

applicable to a particular category of claims. The Court accordingly should exercise its discretion

to grant relief from Local Rule 3007-1(f)(i) and (ii) and permit the parties to file multiple omnibus

claim objections on substantive grounds, so long as each objection raises a single legal issue (e.g.,

that all claims subject to a particular objection are time-barred under the law of the state where

abuse allegedly took place).

                2.     Local Rule 3007-1(f)(iii).

       51.      Relief from Local Rule 3007-1(f)(iii) is also essential to an efficient and workable

claims objection process.

       52.      Local Rule 3007-1(f)(iii) provides, in relevant part, that “[a]n Objection based on

substantive grounds . . . shall include all substantive objections to such claim.” This rule requires

an objecting party to raise all of its substantive objections to a single claim at the same time in a

single objection.




                                                 21
          Case 20-10343-LSS          Doc 2007-1       Filed 02/02/21    Page 23 of 119




       53.      In the absence of relief from this requirement, Hartford, Century and any other

parties in interest that intends to test the bona fides of the Abuse Claims would have to engage in

expensive and protracted discovery to unearth all possible objections to each Abuse Claim prior

to filing claim objections. That process would be time-consuming and burdensome on all parties,

and would inevitably delay the plan confirmation process. Requiring that all possible objections

be asserted at once would make it effectively impossible to file the categorical omnibus objections

discussed above, which are the only practicable method of resolving any significant number of

the 95,000 claims in these cases in a reasonable period of time. Objections raising all possibly

applicable grounds for disallowance would waste the resources of the parties and the Court by

requiring the presentation and consideration of multiple, disparate legal issues when a single issue

could potentially be dispositive of an entire category of claims. Here, where there are more than

95,000 Abuse Claims, relief is particularly important to streamline the process and permit the

Court to focus on common issues that are likely to be dispositive with respect to the greatest

number of claims. This Court should exercise its discretion to grant the requested relief, which

in the best interest of all parties and will most expeditiously move these cases forward towards

confirmation.

                                     Certification of Counsel

       54.      Pursuant to Local Rule 2004-1, prior to filing this Motion, Hartford and Century

met and conferred with the TCC, as well as counsel for the Coalition on January 4, 2021 and

January 8, 2021 to try to reach agreement on the matters covered herein. No agreement was




                                                 22
            Case 20-10343-LSS             Doc 2007-1         Filed 02/02/21       Page 24 of 119




reached with the Coalition, and counsel for the TCC indicated that it could not speak for individual

abuse claim holders.

        55.      In addition, counsel for Hartford and Century contacted counsel for each of the non-

Coalition claimants identified on Exhibit 2 to the Declaration of Denise Neumann Martin and

offered to meet and confer on January 18, January 19 or such other date as counsel identified as

convenient. Meet and confer sessions were conducted on each date with at least 17 law firms36

representing 90 claimants. The parties did not reach agreements concerning discovery with the

majority of the firms and the claimants represented by those firms, which are identified on Exhibit

C. Those firms that did agree to provide responses to Hartford and Century’s discovery have been

removed form Exhibit C and are not the subject of this motion.

        56.      For any claimant identified on Exhibit 2 to the Declaration of Denise Neumann

Martin that is not represented by counsel, Hartford and Century first informed the TCC that they

intended to contact those claimants, and Hartford and Century then did contact the claimants for

whom e-mail addresses were available and offered to meet and confer as well. Counsel for

Hartford conducted telephone meet and confer conferences with any such claimant who agreed to

discuss the requested discovery between January 18 and January 21. Certain claimants did agree

to provide information in substantially the form requested on Exhibit B. Those individuals have

been removed from Exhibit C and are not the subject of this motion. With respect to the

unrepresented claimants on Exhibit C, no agreement regarding discovery was reached.

                                                     Notice

        57.      Hartford and Century have provided notice of this motion to the following parties

or their respective counsel: (a) the U.S. Trustee; (b) the Debtors; (c) the Official Committee of


36
         Not all of parties participating in the calls identified themselves so it is possible that other law firms
participated in the meet and confers.



                                                        23
           Case 20-10343-LSS        Doc 2007-1       Filed 02/02/21    Page 25 of 119




Unsecured Creditors; (d) the TCC; (e) the Future Claims Representative; (f) the Coalition; (g) the

Abuse Claimants identified on Exhibit C from whom discovery is sought in this motion (through

counsel where identified); and (h) any other party that has requested notice pursuant to Bankruptcy

Rule 2002.

                                           Conclusion

       WHEREFORE, Hartford and Century respectfully request that the Court enter an order

substantially in the form attached hereto as Exhibit A.

STAMOULIS & WEINBLATT LLC                        BAYARD, P.A.

/s/ Stamatios Stamoulis                          /s/ Gregory J. Flasser
Stamatios Stamoulis (#4606)                      Erin R. Fay (No. 5268)
800 N. West Street                               Gregory J. Flasser (No. 6154)
Third Floor                                      600 North King Street, Suite 400
Wilmington, Delaware 19801                       Wilmington, Delaware 19801
Telephone: 302-999-1540                          Telephone: (302) 655-5000
Facsimile: 302-762-1688                          Facsimile: (302) 658-6395
                                                 Email: efay@bayardlaw.com
 - and -                                                gflasser@bayardlaw.com

Tancred Schiavoni (admitted pro hac vice)        - and -
Gary Svirsky (apply for pro hac vice)
Andrew Kirschenbaum (admitted pro hac            James P. Ruggeri (admitted pro hac vice)
vice)                                            Joshua D. Weinberg (admitted pro hac vice)
O’MELVENY & MYERS LLP                            Michele Backus Konigsberg (admitted pro hac
Times Square Tower                               vice)
7 Times Square                                   SHIPMAN & GOODWIN LLP
New York, New York 10036-6537                    1875 K Street, NW, Suite 600
Telephone: 212-326-2000                          Washington, D.C. 20003
                                                 Tel: (202) 469-7750
Counsel for Century Indemnity Company, as        Fax: (202) 469-7751
successor to CCI Insurance Company, as
successor to Insurance Company of North          - and -
America and Indemnity Insurance Company
of North America, Westchester Fire               Philip D. Anker (admitted pro hac vice)
Insurance Company and Westchester Surplus        WILMER CUTLER PICKERING HALE AND
Lines Insurance Company                          DORR LLP
                                                 7 World Trade Center
                                                 250 Greenwich Street
                                                 New York, N.Y. 10007



                                                24
          Case 20-10343-LSS      Doc 2007-1        Filed 02/02/21   Page 26 of 119




                                               Tel: (212) 230-8890
                                               Fax: (212) 230-8888

                                               Danielle Spinelli (admitted pro hac vice)
                                               Joel Millar (admitted pro hac vice)
                                               WILMER CUTLER PICKERING HALE AND
                                               DORR LLP
                                               1875 Pennsylvania Avenue N.W.
                                               Washington, D.C. 20006
                                               Tel: (202) 663-6000
                                               Fax: (202) 663-6363

                                               Attorneys for First State Insurance Company,
                                               Hartford Accident and Indemnity Company and
                                               Twin City Fire Insurance Company
 THE LAW OFFICES OF JOYCE, LLC

 /s/ Michael J. Joyce
 Michael J. Joyce (No. 4563)
 1225 King Street, Suite 800
 Wilmington, DE 19801
  (302)-388-1944
 mjoyce@mjlawoffices.com

 -and-

  Kevin T. Coughlin (Admitted Pro Hac Vice)
  Lorraine M. Armenti (Admitted Pro Hac
  Vice)
  Michael E. Hrinewski (Admitted Pro Hac
  Vice)
  COUGHLIN DUFFY, LLP
  350 Mount Kemble Ave.
  PO Box 1917
  Morristown, NJ 07962
  973-267-0058 (Telephone)
  973-267-6442 (Facsimile)
nti@coughlinduffy.com

 Attorneys for Arrowood Indemnity Company,
 formerly known as Royal Indemnity
 Company

 Date: February 2, 2021
 Wilmington, Delaware




                                              25
Case 20-10343-LSS   Doc 2007-1   Filed 02/02/21   Page 27 of 119




                    EXHIBIT A
               Case 20-10343-LSS         Doc 2007-1        Filed 02/02/21       Page 28 of 119




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


    In re:                                                   Chapter 11

    BOY SCOUTS OF AMERICA AND                                Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                             Jointly Administered
                                Debtors.
                                                             Re: D.I. ____


       ORDER AUTHORIZING THE ISSUANCE OF SUBPOENAS FOR DISCOVERY
      FROM CERTAIN CLAIMANTS AND GRANTING LEAVE FROM LOCAL RULE
      3007-1(f) TO PERMIT THE FILING OF SUBSTANTIVE OMNIBUS OBJECTIONS

             Upon consideration of the Hartford and Century’s Motion for an Order (I)

Authorizing Certain Rule 2004 Discovery and (II) Granting Leave From Local Rule 3007-

1(F) to Permit the Filing of Substantive Omnibus Objections (the “Motion”) filed by Hartford

Accident and Indemnity Company, First State Insurance Company and Twin City Fire Insurance

Company (collectively, “Hartford”) and Century Indemnity Company, as successor to CCI

Insurance Company, as successor to Insurance Company of North America and Indemnity

Insurance Company of North America, Westchester Fire Insurance Company and Westchester

Surplus Lines Insurance Company (“Century”)2, and any responses to the Motion; the Court

having jurisdiction to consider the Motion and the relief requested therein pursuant to 28 U.S.C.

§§ 157 and 1334, and the Amended Standing Order of Reference from the United States District

Court for the District of Delaware dated February 29, 2012; and consideration of the Motion and

the requested relief being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue being



1
          The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
identification number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’
mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
2
          Arrowood Indemnity Company also joined in the Motion.



                                                       1
            Case 20-10343-LSS        Doc 2007-1       Filed 02/02/21      Page 29 of 119




proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the

Motion having been provided to the parties listed therein, and it appearing that no other or further

notice need be provided; and the Court having reviewed the Motion; and all objections, if any, to

the Motion having been withdrawn, resolved or overruled; and the Court having determined that

the legal and factual bases set forth in the Motion establish just cause for the relief granted herein;

and upon all of the proceedings had before the Court and after due deliberation and sufficient cause

appearing therefor, it is HEREBY ORDERED THAT:

       1.      The Motion is granted as set forth herein.

       2.      Hartford and Century are authorized under Bankruptcy Rules 2004 and 9016 to

issue subpoenas seeking to compel the production of documents and information responsive to

the requests set forth in Exhibit B to the Motion (the “Discovery Requests”) on each of the

claimants identified in Exhibit C to the Motion (the “Sample Claimants”).

       3.      For the Sample Claimants that are represented by counsel, Hartford and Century

are directed to serve the subpoenas on counsel, which service shall be deemed sufficient.

Hartford and Century shall seek to effect personal service of the subpoenas on all other Sample

Claimants.

       4.      The Sample Claimants shall have thirty (30) days from date of service to provide

objections and responses to the Discovery Requests (the “Responses”).

       5.      Hartford and/or Century may file an omnibus motion to compel to address any

unresolved objections (the “Motion to Compel”).

       6.      Within fourteen (14) days of the Sample Claimants completing their production

of documents responsive to the Discovery Requests or the time for them to have done so has run,

Hartford and Century may identify up to one hundred (100) of the Sample Claimants that shall




                                                  2
            Case 20-10343-LSS       Doc 2007-1       Filed 02/02/21     Page 30 of 119




be deposed within the following thirty (30) days.

       7.      The Court further finds that relief from certain of the requirements set forth in

Local Rule 3007-1(f)(i), (ii) and (iii) is warranted in this case. Accordingly, parties in interest

may file more than two omnibus claim objections per month, and are not limited to one hundred

fifty (150) claims per objection. In addition, when omnibus objections are filed on a categorical

basis asserting similar objections for each claim, the objection is not required to raise all

objections to each claim.




                                                 3
Case 20-10343-LSS   Doc 2007-1   Filed 02/02/21   Page 31 of 119




                    EXHIBIT B
            Case 20-10343-LSS       Doc 2007-1      Filed 02/02/21     Page 32 of 119




                                         DEFINITIONS

       1.      “BSA” means the Boy Scouts of America and each of its prior or current officers,

directors, employees, agents, advisors, and attorneys.

       2.      “Chapter 11 Cases” means the chapter 11 cases filed by the Debtors in the United

States Bankruptcy Court for the District of Delaware on February 18, 2020, jointly administered

under Case No. 20-10343.

       3.      “Claim Form” means the Sexual Abuse Survivor Proof of Claim Form submitted

by You or on Your behalf in these Chapter 11 Cases.

       4.      “Scouting” means participation in or involvement with the Boy Scouts of America.

       5.      “You” or “Your” means the Person on whom this discovery is served.

                                    INTERROGATORIES

        1.      Describe each occasion on which you were sexually abused in connection with
Scouting and/or for which You contend BSA, any local council of BSA or any sponsoring
organization of BSA was responsible (the “Sexual Abuse”), including the nature, date(s),
location(s) and circumstances of the abuse, and indicate whether the abuse occurred at a Scouting
activity or event.

        2.     Please identify each person(s) that sexually abused You, including their name and
position with Scouting, if known to You. If the name of the person(s) who sexually abused You
is not known to You, please provide all information that you can remember about that person(s),
including identifying all physical features that you can remember (e.g., hair color, eye color,
height, weight).

         3.      Please describe the relationship of the person(s) who abused You to BSA and/or
Scouting (i.e., troop master, fellow scout, parent volunteer), and how the Sexual Abuse was related
to, or arises out of the activities of, Scouting.

       4.     To the extent that You were not involved in Scouting at the time of the incident(s)
of Sexual Abuse, describe how You came to be involved in the Scouting activity or event where
such sexual abuse took place.

        5.     If you have recovered a repressed memory, identify when you first remembered
that you had been sexually abused, along with the event(s) that triggered that memory experience.
          Case 20-10343-LSS         Doc 2007-1        Filed 02/02/21   Page 33 of 119




        6.     Identify whether and, if so when, you first sought treatment for the Sexual Abuse,
along with the identity of the professional(s) and reasons for Your decision to seek treatment or
assistance.

       7.      State whether You or anyone on Your behalf ever informed BSA or anyone else
about the Sexual Abuse or discussed the Sexual Abuse with anyone, when such report(s) or
discussions occurred and state what, if anything, resulted from that or those report(s) or
discussion(s) concerning Your abuse.

        8.     Describe all injuries, harm or damages that You contend You suffered as a result
of the Sexual Abuse.

      9.      State when and how you came to learn that the injuries set for the in Your Claim
Form or in Your response to Interrogatory No. 11 were the result of the Sexual Abuse.

         10.     Identify the case caption, case number, state of filing, named defendants of any
prior lawsuits You filed or were filed on Your behalf against BSA, any local council of BSA or
any other organization Relating to the Sexual Abuse, and describe the outcome of the lawsuit(s)
(e.g., the case settled, defense verdict, case was dismissed without payment).

       11.      Identify any settlements or other agreements between You and any Person,
including BSA, any local council or any other organization, to resolve claims for injury resulting
from the Sexual Abuse, including settlement of any of the lawsuits identified in Interrogatory No.
14, and state the amount of each such settlement.

                              REQUESTS FOR PRODUCTION

        1.      All documents, recordings, notes or electronic materials (e.g., e-mails) describing
or relating to the incident(s) of the Sexual Abuse, including any reports or complaints to law
enforcement, BSA or any other person or entity.

     2.      All documents, recordings or electronic materials constituting or reflecting any
communications that You had with any other person relating to the Sexual Abuse.

       3.      All Documents Relating to any counseling or other medical or non-medical
treatments on account of, or to treat, injuries that You contend resulted from the Sexual Abuse.

        4.    All Documents Relating to any diagnosis You received in the course of counseling
or other medical or non-medical treatments that You received and that relate to the Sexual Abuse.

       5.      All Documents reflecting or constituting any claim that You have made against any
BSA local council or any other sponsoring organization, other than the national BSA organization,
on account of the injuries You suffered on account of the Sexual Abuse.

       6.     All Documents Relating to any prior claim or litigation regarding the Sexual Abuse,
including copies of any proofs of claim filed in other bankruptcy cases, and copies of the



                                                -2-
          Case 20-10343-LSS        Doc 2007-1       Filed 02/02/21   Page 34 of 119




complaint, any motions filed, discovery responses, document productions, deposition transcripts,
verdicts or judgments from any litigation.

       7.     All formal and informal agreements between You and any person or entity,
including BSA, any local council of BSA or any sponsoring organization of BSA, relating to the
Sexual Abuse, including settlement agreements.

      8.      All Documents reflecting payment that You received from any person, including
BSA, any local council of BSA or any sponsoring organization of BSA, on account of, or as
compensation for, claims for the Sexual Abuse.




                                              -3-
Case 20-10343-LSS   Doc 2007-1   Filed 02/02/21   Page 35 of 119




                    EXHIBIT C
              Case 20-10343-LSS           Doc 2007-1 Filed 02/02/21          Page 36 of 119
                                                Exhibit C

         A                                             B
1     Claim No.                                 Law Firm Name
2    1007         Slater Slater Schulman, LLP
3    10362        Slater Slater Schulman, LLP
4    10658        Hurley McKenna & Mertz, P.C
5    10696        Slater Slater Schulman, LLP
6    10775        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
7    108          Loren Rhoton
8    10820        Slater Slater Schulman, LLP
9    10872        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
10   10943        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
11   10965        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
12   11165        Slater Slater Schulman, LLP
13   11243        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
14   11366        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
15   11475        Andrews & Thornton, AAL, ALC
16   11598        Freese & Goss, PLLC
17   11645        Slater Slater Schulman, LLP
18   11669        Slater Slater Schulman, LLP
19   1173         Bonina & Bonina P.C.
20   11743        Slater Slater Schulman, LLP
21   12187        Slater Slater Schulman, LLP
22   12228        Junell & Associates, PLLC
23   1248         Slater Slater Schulman, LLP
24   12517        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
25   12589        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
26   12739        Slater Slater Schulman, LLP
27   12827        ASK LLP
28   12860        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
29   13049        Marc J . Bern & Partners, LLP
30   13143        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
31   13221        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
32   13226        Kraus and Kinsman Law Firm
33   13315        Slater Slater Schulman, LLP
34   13388        Junell & Associates, PLLC
35   13421        Junell & Associates, PLLC
36   13637        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
37   13662        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
38   13893        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
39   13906        N/A
40   13915        Slater Slater Schulman, LLP
41   14082        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
42   14092        Hurley McKenna & Mertz, P.C
43   14168        ASK LLP
44   14389        Hurley McKenna & Mertz, P.C
45   1442         Hurley McKenna & Mertz, P.C
46   14442        Junell & Associates, PLLC


                                                      1
              Case 20-10343-LSS           Doc 2007-1 Filed 02/02/21          Page 37 of 119
                                                Exhibit C

         A                                             B
1     Claim No.                                 Law Firm Name
47   14473        Junell & Associates, PLLC
48   14495        Junell & Associates, PLLC
49   14612        ASK LLP
50   14688        Junell & Associates, PLLC
51   14710        Junell & Associates, PLLC
52   14794        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
53   14822        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
54   14837        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
55   14951        Slater Slater Schulman, LLP
56   15165        Slater Slater Schulman, LLP
57   15326        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
58   15497        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
59   15531        IPG Law Group
60   15616        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
61   15639        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
62   15653        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
63   15801        Andrews & Thornton, AAL, ALC
64   15838        Damon J Baldone & Associates, APLC
65   15900        Hurley McKenna & Mertz, P.C
66   15979        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
67   16028        Freese & Goss, PLLC
68   16116        Hurley McKenna & Mertz, P.C
69   16386        Slater Slater Schulman, LLP
70   16625        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
71   16644        Hurley McKenna & Mertz, P.C
72   16708        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
73   16768        N/A
74   16785        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
75   16833        Hurley McKenna & Mertz, P.C
76   16924        Andrews & Thornton, AAL, ALC
77   17177        Hurley McKenna & Mertz, P.C
78   1729         Hurley McKenna & Mertz, P.C
79   17398        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
80   17448        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
81   17466        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
82   17520        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
83   17543        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
84   17560        Slater Slater Schulman, LLP
85   17648        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
86   17767        Kraus and Kinsman Law Firm
87   17856        Slater Slater Schulman, LLP
88   17970        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
89   17999        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
90   18181        Slater Slater Schulman, LLP
91   18212        Andrews & Thornton, AAL, ALC


                                                      2
               Case 20-10343-LSS           Doc 2007-1 Filed 02/02/21          Page 38 of 119
                                                 Exhibit C

          A                                             B
 1     Claim No.                                 Law Firm Name
 92   1840         Slater Slater Schulman, LLP
 93   18427        Slater Slater Schulman, LLP
 94   18461        McDonald Worley, PC
 95   18479        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
 96   18556        Slater Slater Schulman, LLP
 97   18603        Winer, Burritt & Scott
 98   18630        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
 99   18747        The Carlson Law Firm, PC
100   18787        Pfau Cochran Vertetis Amala PLLC
101   18841        N/A
102   18867        Schneider Wallace Cottrell Konecky, LLP
103   19131        Hurley McKenna & Mertz, P.C
104   19227        Hurley McKenna & Mertz, P.C
105   19310        Slater Slater Schulman, LLP
106   19347        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
107   19456        Marc J . Bern & Partners, LLP
108   19712        Marc J . Bern & Partners, LLP
109   19920        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
110   19930        Slater Slater Schulman, LLP
111   19976        ASK LLP
112   20252        Andrews & Thornton, AAL, ALC
113   2034         Slater Slater Schulman, LLP
114   20392        Slater Slater Schulman, LLP
115   20418        Babin Law, LLC
116   20497        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
117   20498        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
118   20677        Marc J . Bern & Partners, LLP
119   20695        Slater Slater Schulman, LLP
120   20713        Slater Slater Schulman, LLP
121   20852        Slater Slater Schulman, LLP
122   20873        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
123   20912        Marc J . Bern & Partners, LLP
124   20975        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
125   21022        Marc J . Bern & Partners, LLP
126   21042        Marc J . Bern & Partners, LLP
127   21121        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
128   21241        Marc J . Bern & Partners, LLP
129   21259        ASK LLP
130   21611        Marc J . Bern & Partners, LLP
131   21683        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
132   21726        Marc J . Bern & Partners, LLP
133   21752        Marc J . Bern & Partners, LLP
134   21759        Marc J . Bern & Partners, LLP
135   21809        Marc J . Bern & Partners, LLP
136   21831        Marc J . Bern & Partners, LLP


                                                       3
               Case 20-10343-LSS           Doc 2007-1 Filed 02/02/21          Page 39 of 119
                                                 Exhibit C

          A                                             B
 1     Claim No.                                 Law Firm Name
137   21850        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
138   21919        Junell & Associates, PLLC
139   22001        Hurley McKenna & Mertz, P.C
140   22092        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
141   22148        Forman Law Offices, P.A.
142   22220        Hurley McKenna & Mertz, P.C
143   2226         N/A
144   22292        Junell & Associates, PLLC
145   22295        Andrews & Thornton, AAL, ALC
146   22304        Marc J . Bern & Partners, LLP
147   22344        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
148   22482        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
149   22519        Marc J . Bern & Partners, LLP
150   22630        Marc J . Bern & Partners, LLP
151   2270         Slater Slater Schulman, LLP
152   22806        Slater Slater Schulman, LLP
153   22900        Hurley McKenna & Mertz, P.C
154   23010        Andrews & Thornton, AAL, ALC
155   23382        Kraus and Kinsman Law Firm
156   23424        Danizger & De Llano, LLP
157   23519        Slater Slater Schulman, LLP
158   23563        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
159   23660        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
160   2378         Andreozzi + Foote
161   23804        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
162   2383         Slater Slater Schulman, LLP
163   23857        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
164   23929        Slater Slater Schulman, LLP
165   240          N/A
166   24052        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
167   24212        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
168   24222        Junell & Associates, PLLC
169   24234        Junell & Associates, PLLC
170   24264        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
171   24279        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
172   2432         N/A
173   24320        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
174   24334        Hurley McKenna & Mertz, P.C
175   24336        James, Vernon & Weeks, P.A.; Donahoo & Associates, PC
176   24348        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
177   24394        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
178   24724        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
179   24739        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
180   24833        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
181   24849        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale


                                                       4
               Case 20-10343-LSS           Doc 2007-1 Filed 02/02/21          Page 40 of 119
                                                 Exhibit C

          A                                             B
 1     Claim No.                                  Law Firm Name
182   24875        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
183   24928        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
184   25101        Napoli Schkolnik PLLC
185   25134        Joseph Joy & Associates, APLC & Jason J. Joy & Associates, APLC
186   25359        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
187   25453        Danizger & De Llano, LLP
188   25459        Hurley McKenna & Mertz, P.C
189   25639        Slater Slater Schulman, LLP
190   25816        ASK LLP
191   25863        Jeff Anderson & Associates P.A
192   25926        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
193   26099        Slater Slater Schulman, LLP
194   26204        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
195   26285        Junell & Associates, PLLC
196   26421        Junell & Associates, PLLC
197   26423        Junell & Associates, PLLC
198   26496        Slater Slater Schulman, LLP
199   26529        Andrews & Thornton, AAL, ALC
200   2654         Hurley McKenna & Mertz, P.C
201   26628        Paluch Law LLC
202   26704        Liakos Law, APC
203   26717        Hurley McKenna & Mertz, P.C
204   268          Slater Slater Schulman, LLP
205   26818        N/A
206   26827        N/A
207   26868        The Moody Law Firm, Inc
208   26892        N/A
209   27074        Slater Slater Schulman, LLP
210   27196        Slater Slater Schulman, LLP
211   27235        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
212   27366        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
213   27431        Junell & Associates, PLLC
214   27715        Slater Slater Schulman, LLP
215   27729        Hurley McKenna & Mertz, P.C
216   27841        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
217   28120        Hair Shunnarah Trial Attorneys
218   28149        ASK LLP
219   28184        Hurley McKenna & Mertz, P.C
220   28193        N/A
221   28202        Marc J . Bern & Partners, LLP
222   28206        Pfau Cochran Vertetis Amala PLLC
223   28369        N/A
224   28379        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
225   28400        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
226   28460        Hurley McKenna & Mertz, P.C


                                                       5
               Case 20-10343-LSS           Doc 2007-1 Filed 02/02/21          Page 41 of 119
                                                 Exhibit C

          A                                             B
 1     Claim No.                                 Law Firm Name
227   28557        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
228   28671        Marc J . Bern & Partners, LLP
229   28685        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
230   28695        ASK LLP
231   28708        Marc J . Bern & Partners, LLP
232   28716        ASK LLP
233   28892        Junell & Associates, PLLC
234   28953        Mitchell A. Toups, Ltd.
235   29099        Marc J . Bern & Partners, LLP
236   29188        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
237   29240        Crew Janci LLP
238   29328        Slater Slater Schulman, LLP
239   29357        ASK LLP
240   29368        Slater Slater Schulman, LLP
241   29421        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
242   29477        ASK LLP
243   29536        ASK LLP
244   29539        ASK LLP
245   2962         Slater Slater Schulman, LLP
246   29633        Danizger & De Llano, LLP
247   29758        Davis Bethune & Jones Law
248   29790        Davis Bethune & Jones Law
249   29839        Kraus and Kinsman Law Firm
250   29946        Kraus and Kinsman Law Firm
251   29985        Kraus and Kinsman Law Firm
252   29993        Kraus and Kinsman Law Firm
253   30010        Napoli Schkolnik PLLC
254   30035        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
255   30041        Kraus and Kinsman Law Firm
256   30126        Kraus and Kinsman Law Firm
257   30133        Kraus and Kinsman Law Firm
258   30284        Kraus and Kinsman Law Firm
259   30483        Kraus and Kinsman Law Firm
260   30537        Kraus and Kinsman Law Firm
261   30540        Kraus and Kinsman Law Firm
262   30555        Kraus and Kinsman Law Firm
263   30768        ASK LLP
264   30827        Kraus and Kinsman Law Firm
265   30846        Hurley McKenna & Mertz, P.C
266   30895        ASK LLP
267   31002        ASK LLP
268   31003        ASK LLP
269   31049        ASK LLP
270   31118        ASK LLP
271   31185        ASK LLP


                                                       6
               Case 20-10343-LSS           Doc 2007-1 Filed 02/02/21          Page 42 of 119
                                                 Exhibit C

          A                                             B
 1     Claim No.                                 Law Firm Name
272   31222        Marc J . Bern & Partners, LLP
273   31245        Liakos Law, APC
274   31281        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
275   31367        ASK LLP
276   31384        Liakos Law, APC
277   31425        ASK LLP
278   31520        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
279   3161         Hurley McKenna & Mertz, P.C
280   31727        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
281   31809        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
282   31838        Slater Slater Schulman, LLP
283   3195         N/A
284   31959        Slater Slater Schulman, LLP
285   32058        Slater Slater Schulman, LLP
286   32076        Andrews & Thornton, AAL, ALC
287   32089        Porter Malouf Law Firm
288   32214        Kraus and Kinsman Law Firm
289   32230        Pfau Cochran Vertetis Amala PLLC
290   32340        Slater Slater Schulman, LLP
291   32351        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
292   32398        Kraus and Kinsman Law Firm
293   32439        N/A
294   32445        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
295   32463        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
296   3252         Hurley McKenna & Mertz, P.C
297   32558        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
298   3257         Hurley McKenna & Mertz, P.C
299   32698        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
300   32715        Andrews & Thornton, AAL, ALC
301   33045        Kraus and Kinsman Law Firm
302   3310         Slater Slater Schulman, LLP
303   33270        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
304   33285        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
305   33317        ASK LLP
306   3335         Slater Slater Schulman, LLP
307   33392        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
308   33611        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
309   33627        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
310   33752        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
311   33784        Marc J . Bern & Partners, LLP
312   33842        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
313   3386         N/A
314   33906        Kraus and Kinsman Law Firm
315   34041        Marc J . Bern & Partners, LLP
316   34137        Andreozzi + Foote


                                                       7
               Case 20-10343-LSS           Doc 2007-1 Filed 02/02/21          Page 43 of 119
                                                 Exhibit C

          A                                             B
 1     Claim No.                                 Law Firm Name
317   34261        Marc J . Bern & Partners, LLP
318   34304        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
319   34531        Dumas & Vaughn, LLC
320   34609        Marc J . Bern & Partners, LLP
321   34728        ASK LLP
322   34837        Slater Slater Schulman, LLP
323   34892        Slater Slater Schulman, LLP
324   34934        ASK LLP
325   35026        Andrews & Thornton, AAL, ALC
326   35059        ASK LLP
327   35092        The Law Office of L. Paul Mankin
328   35120        Colter Legal PLLC
329   35432        Forman Law Offices, P.A.
330   35452        Freese & Goss, PLLC
331   35542        Liakos Law, APC
332   35605        Wolf, Rifkin, Shapiro, Schulman & Rabkin LLP
333   35607        Freese & Goss, PLLC
334   35677        Wolf, Rifkin, Shapiro, Schulman & Rabkin LLP
335   35680        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
336   35699        Freese & Goss, PLLC
337   35709        Wolf, Rifkin, Shapiro, Schulman & Rabkin LLP
338   3584         Andrews & Thornton, AAL, ALC
339   35840        Kraus and Kinsman Law Firm
340   3593         Andrews & Thornton, AAL, ALC
341   35983        Kraus and Kinsman Law Firm
342   36147        Marc J . Bern & Partners, LLP
343   36221        Forman Law Offices, P.A.
344   36368        Danizger & De Llano, LLP
345   36393        Danizger & De Llano, LLP
346   36468        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
347   365          Slater Slater Schulman, LLP
348   36572        Moreli Law Firm PLLC
349   3675         Pfau Cochran Vertetis Amala PLLC
350   36791        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
351   36883        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
352   36901        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
353   37034        Ashcraft & Gerel, LLP
354   37062        ASK LLP
355   37063        ASK LLP
356   3713         Slater Slater Schulman, LLP
357   37239        ASK LLP
358   37257        The Moody Law Firm, Inc
359   37429        Slater Slater Schulman, LLP
360   37452        Marc J . Bern & Partners, LLP
361   37465        Swensen & Shelley, PLLC


                                                       8
               Case 20-10343-LSS           Doc 2007-1 Filed 02/02/21          Page 44 of 119
                                                 Exhibit C

          A                                             B
 1     Claim No.                                 Law Firm Name
362   37531        Slater Slater Schulman, LLP
363   37535        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
364   37624        The Moody Law Firm, Inc
365   37778        Marc J . Bern & Partners, LLP
366   37809        Damon J Baldone & Associates, APLC
367   37956        Slater Slater Schulman, LLP
368   38016        ASK LLP
369   38038        ASK LLP
370   38193        ASK LLP
371   38211        N/A
372   38281        Pfau Cochran Vertetis Amala PLLC
373   38309        Andrews & Thornton, AAL, ALC
374   3834         Slater Slater Schulman, LLP
375   38380        Andrews & Thornton, AAL, ALC
376   38391        The Law Office of L. Paul Mankin
377   38682        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
378   38783        Kraus and Kinsman Law Firm
379   3886         Slater Slater Schulman, LLP
380   38875        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
381   38934        Slater Slater Schulman, LLP
382   38967        Jeff Anderson & Associates P.A
383   38970        Horowitz Law Firm
384   39003        Hurley McKenna & Mertz, P.C
385   39032        Slater Slater Schulman, LLP
386   39043        ASK LLP
387   39288        Slater Slater Schulman, LLP
388   39335        ASK LLP
389   39379        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
390   39444        ASK LLP
391   39599        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
392   3973         Hurley McKenna & Mertz, P.C
393   39816        Law Offices of Donald G. Norris
394   39918        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
395   40024        Law Offices of Donald G. Norris
396   40053        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
397   40137        Weller Green Toups & Terrell LLP
398   40189        Slater Slater Schulman, LLP
399   40223        Slater Slater Schulman, LLP
400   40228        Andreozzi + Foote
401   40362        Mokaram Law Firm
402   40431        The Law Office of L. Paul Mankin
403   40522        N/A
404   40555        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
405   40573        The Webster Law Firm
406   40689        Andrews & Thornton, AAL, ALC


                                                       9
               Case 20-10343-LSS           Doc 2007-1 Filed 02/02/21          Page 45 of 119
                                                 Exhibit C

          A                                             B
 1     Claim No.                                 Law Firm Name
407   40714        Crew Janci LLP
408   40834        Danizger & De Llano, LLP
409   40954        Moreli Law Firm PLLC
410   41024        ASK LLP
411   41055        Liakos Law, APC
412   41149        The Zalkin Law Firm PC
413   41158        ASK LLP
414   41175        ASK LLP
415   41191        ASK LLP
416   41297        Law Office of Joseph A. Bluemel, III, P.S
417   41867        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
418   42055        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
419   42089        Andreozzi + Foote
420   42105        Slater Slater Schulman, LLP
421   42230        Danizger & De Llano, LLP
422   42286        Weller Green Toups & Terrell LLP
423   42316        Andreozzi + Foote
424   42374        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
425   42391        ASK LLP
426   42404        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
427   42426        Andreozzi + Foote
428   42535        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
429   42585        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
430   42621        Marc J . Bern & Partners, LLP
431   42894        Marc J . Bern & Partners, LLP
432   42998        N/A
433   43017        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
434   43143        Marc J . Bern & Partners, LLP
435   43176        Marc J . Bern & Partners, LLP
436   43238        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
437   4330         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
438   43302        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
439   43351        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
440   43375        Hurley McKenna & Mertz, P.C
441   43505        ASK LLP
442   43652        Levy Konigsberg LLP
443   43673        ASK LLP
444   43702        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
445   43995        Schneider Wallace Cottrell Konecky, LLP
446   44129        ASK LLP
447   44160        Brent Coon & Associates
448   44177        Colter Legal PLLC
449   44199        Slater Slater Schulman, LLP
450   44276        Buckfire & Buckfire PC
451   44337        Crew Janci LLP


                                                       10
               Case 20-10343-LSS           Doc 2007-1 Filed 02/02/21          Page 46 of 119
                                                 Exhibit C

          A                                             B
 1     Claim No.                                 Law Firm Name
452   44497        Swensen & Shelley, PLLC
453   44508        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
454   44576        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
455   44636        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
456   44659        ASK LLP
457   4476         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
458   44907        The Law Office of L. Paul Mankin
459   44966        Slater Slater Schulman, LLP
460   44981        ASK LLP
461   4505         Slater Slater Schulman, LLP
462   45186        Swensen & Shelley, PLLC
463   45248        Andrews & Thornton, AAL, ALC
464   45269        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
465   45316        Andrews & Thornton, AAL, ALC
466   45347        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
467   4544         N/A
468   45589        Andrews & Thornton, AAL, ALC
469   45823        Hurley McKenna & Mertz, P.C
470   45941        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
471   45998        Levin, Papantonio, Thomas, Mitchell, Rafferty, Proctor, P.A
472   46372        Marc J . Bern & Partners, LLP
473   46428        Junell & Associates, PLLC
474   46475        Junell & Associates, PLLC
475   46480        Danizger & De Llano, LLP
476   46556        The Law Office of L. Paul Mankin
477   46652        Andreozzi + Foote
478   46661        ASK LLP
479   46673        Slater Slater Schulman, LLP
480   46868        ASK LLP
481   4696         Slater Slater Schulman, LLP
482   47136        Horowitz Law Firm
483   4739         Andrews & Thornton, AAL, ALC
484   47520        Danizger & De Llano, LLP
485   47618        ASK LLP
486   47671        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
487   47742        ASK LLP
488   47941        ASK LLP
489   4801         Marc J . Bern & Partners, LLP
490   48081        Panish Shea & Boyle, LLP
491   48110        Crew Janci LLP
492   48183        Equitas Advocates PC
493   48187        Equitas Advocates PC
494   48271        Slater Slater Schulman, LLP
495   48446        Panish Shea & Boyle, LLP
496   48468        Slater Slater Schulman, LLP


                                                       11
               Case 20-10343-LSS           Doc 2007-1 Filed 02/02/21          Page 47 of 119
                                                 Exhibit C

          A                                             B
 1     Claim No.                                 Law Firm Name
497   48817        Danizger & De Llano, LLP
498   48884        D Miller & Associates, PLLC
499   48888        Fasy Law PLLC
500   48953        D Miller & Associates, PLLC
501   49022        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
502   49111        Slater Slater Schulman, LLP
503   49187        Slater Slater Schulman, LLP
504   49252        Slater Slater Schulman, LLP
505   49443        Weller Green Toups & Terrell LLP
506   49480        Weller Green Toups & Terrell LLP
507   4949         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
508   49573        Hurley McKenna & Mertz, P.C
509   49631        ASK LLP
510   49749        Paluch Law LLC
511   49765        ASK LLP
512   49783        Paluch Law LLC
513   49812        ASK LLP
514   49822        Danizger & De Llano, LLP
515   49869        D Miller & Associates, PLLC
516   49889        ASK LLP
517   49941        ASK LLP
518   50023        D Miller & Associates, PLLC
519   50263        Schneider Wallace Cottrell Konecky, LLP
520   50352        ASK LLP
521   50365        Slater Slater Schulman, LLP
522   50405        ASK LLP
523   50419        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
524   50685        Slater Slater Schulman, LLP
525   50690        ASK LLP
526   50715        ASK LLP
527   50782        ASK LLP
528   50964        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
529   50975        Slater Slater Schulman, LLP
530   51011        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
531   51067        ASK LLP
532   51185        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
533   51207        Christina Pendleton & Associates PC
534   51318        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
535   51343        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
536   51475        The Moody Law Firm, Inc
537   51525        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
538   51544        Marc J . Bern & Partners, LLP
539   51554        Andrews & Thornton, AAL, ALC
540   51579        Andrews & Thornton, AAL, ALC
541   51639        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale


                                                       12
               Case 20-10343-LSS           Doc 2007-1 Filed 02/02/21          Page 48 of 119
                                                 Exhibit C

          A                                             B
 1     Claim No.                                 Law Firm Name
542   51756        Napoli Schkolnik PLLC
543   51784        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
544   52008        Andrews & Thornton, AAL, ALC
545   52183        Andrews & Thornton, AAL, ALC
546   52191        Christina Pendleton & Associates PC
547   52239        Andrews & Thornton, AAL, ALC
548   52281        Andrews & Thornton, AAL, ALC
549   52303        Andrews & Thornton, AAL, ALC
550   52326        Slater Slater Schulman, LLP
551   52350        Slater Slater Schulman, LLP
552   52367        Slater Slater Schulman, LLP
553   52392        ASK LLP
554   52486        Andrews & Thornton, AAL, ALC
555   52516        Slater Slater Schulman, LLP
556   52548        The Moody Law Firm, Inc
557   5255         Slater Slater Schulman, LLP
558   52741        Marc J . Bern & Partners, LLP
559   52753        Andreozzi + Foote
560   52790        Marc J . Bern & Partners, LLP
561   52838        Andrews & Thornton, AAL, ALC
562   52839        D Miller & Associates, PLLC
563   52850        Andrews & Thornton, AAL, ALC
564   52868        Andrews & Thornton, AAL, ALC
565   52902        Andrews & Thornton, AAL, ALC
566   52924        Napoli Schkolnik PLLC
567   53130        Andrews & Thornton, AAL, ALC
568   53145        Damon J Baldone & Associates, APLC
569   53171        ASK LLP
570   53177        Slater Slater Schulman, LLP
571   53178        Andrews & Thornton, AAL, ALC
572   53316        Andrews & Thornton, AAL, ALC
573   53356        Andrews & Thornton, AAL, ALC
574   53373        D Miller & Associates, PLLC
575   53510        Andrews & Thornton, AAL, ALC
576   5355         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
577   53567        Andrews & Thornton, AAL, ALC
578   53572        Andrews & Thornton, AAL, ALC
579   53580        Andrews & Thornton, AAL, ALC
580   53657        Andrews & Thornton, AAL, ALC
581   53669        D Miller & Associates, PLLC
582   53717        Andrews & Thornton, AAL, ALC
583   53735        Andrews & Thornton, AAL, ALC
584   53776        Andrews & Thornton, AAL, ALC
585   53795        Andrews & Thornton, AAL, ALC
586   53807        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale


                                                       13
               Case 20-10343-LSS           Doc 2007-1 Filed 02/02/21          Page 49 of 119
                                                 Exhibit C

          A                                             B
 1     Claim No.                                 Law Firm Name
587   53842        Andrews & Thornton, AAL, ALC
588   53861        Andrews & Thornton, AAL, ALC
589   53888        Andrews & Thornton, AAL, ALC
590   53893        Pourasef Law, PLCC
591   53925        Andrews & Thornton, AAL, ALC
592   5393         Slater Slater Schulman, LLP
593   53935        Berger Montague; Nye Stirling Hale & Miller LLP; Motley Rice
594   54060        Kraus and Kinsman Law Firm
595   5431         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
596   5434         Slater Slater Schulman, LLP
597   54382        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
598   54488        Freese & Goss, PLLC
599   54540        Merson Law PLLC
600   54669        Brent Coon & Associates
601   54671        Napoli Schkolnik PLLC
602   54932        Slater Slater Schulman, LLP
603   54936        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
604   54948        Slater Slater Schulman, LLP
605   5502         Aylstock, Witkin, Kreis, & Overholtz, PLLC
606   55027        ASK LLP
607   55101        Parker & Waichman LLP
608   55177        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
609   55216        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
610   55240        Moreli Law Firm PLLC
611   55299        Marc J . Bern & Partners, LLP
612   55363        Slater Slater Schulman, LLP
613   55372        Gordon & Partners
614   55374        Marc J . Bern & Partners, LLP
615   55427        ASK LLP
616   55586        ASK LLP
617   55690        Marc J . Bern & Partners, LLP
618   55699        ASK LLP
619   55735        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
620   55740        ASK LLP
621   55779        ASK LLP
622   55791        Napoli Schkolnik PLLC
623   55902        ASK LLP
624   55947        Slater Slater Schulman, LLP
625   55982        The Law Office of L. Paul Mankin
626   56095        ASK LLP
627   56096        Jeff Anderson & Associates P.A
628   56213        Andrews & Thornton, AAL, ALC
629   5622         Slater Slater Schulman, LLP
630   56256        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
631   56417        ASK LLP


                                                       14
               Case 20-10343-LSS           Doc 2007-1 Filed 02/02/21          Page 50 of 119
                                                 Exhibit C

          A                                             B
 1     Claim No.                                 Law Firm Name
632   56507        Napoli Schkolnik PLLC
633   56524        Linder Sattler & Rogowsky, LLP
634   56530        Slater Slater Schulman, LLP
635   56610        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
636   56613        ASK LLP
637   56619        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
638   56714        Andrus Wagstaff, PC
639   56732        Slater Slater Schulman, LLP
640   56739        Slater Slater Schulman, LLP
641   56783        Danizger & De Llano, LLP
642   56866        Andrews & Thornton, AAL, ALC
643   56923        ASK LLP
644   57161        ASK LLP
645   57311        ASK LLP
646   57317        ASK LLP
647   57439        Slater Slater Schulman, LLP
648   5755         Hurley McKenna & Mertz, P.C
649   57555        Estey & Bomberger, LLP, Cutter Law, PC
650   57679        Napoli Schkolnik PLLC
651   57755        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
652   57783        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
653   57804        Marc J . Bern & Partners, LLP
654   57813        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
655   57876        Napoli Schkolnik PLLC
656   57883        Marc J . Bern & Partners, LLP
657   57957        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
658   57966        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
659   57972        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
660   57989        Napoli Schkolnik PLLC
661   58085        Damon J Baldone & Associates, APLC
662   58214        Marc J . Bern & Partners, LLP
663   58229        Marc J . Bern & Partners, LLP
664   58313        D Miller & Associates, PLLC
665   58534        Freese & Goss, PLLC
666   58542        Marc J . Bern & Partners, LLP
667   58774        Marc J . Bern & Partners, LLP
668   58947        Slater Slater Schulman, LLP
669   58995        Slater Slater Schulman, LLP
670   59053        Mokaram Law Firm
671   59083        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
672   59380        Napoli Schkolnik PLLC
673   59591        Swensen & Shelley, PLLC
674   59594        Kraus and Kinsman Law Firm
675   59648        Slater Slater Schulman, LLP
676   59674        Kraus and Kinsman Law Firm


                                                       15
               Case 20-10343-LSS           Doc 2007-1 Filed 02/02/21          Page 51 of 119
                                                 Exhibit C

          A                                             B
 1     Claim No.                                  Law Firm Name
677   59727        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
678   59870        Andrews & Thornton, AAL, ALC
679   59883        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
680   59925        Napoli Schkolnik PLLC
681   59969        Law Office of Carmen L. Durso
682   59992        Napoli Schkolnik PLLC
683   60045        Napoli Schkolnik PLLC
684   60061        ASK LLP
685   60141        Jeff Anderson & Associates P.A
686   60169        Andrews & Thornton, AAL, ALC
687   60192        Andrews & Thornton, AAL, ALC
688   60202        Kraus and Kinsman Law Firm
689   6028         Hurley McKenna & Mertz, P.C
690   6037         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
691   60443        Panish Shea & Boyle, LLP
692   60466        Slater Slater Schulman, LLP
693   60493        Andrews & Thornton, AAL, ALC
694   60514        Andrews & Thornton, AAL, ALC
695   60522        Andrews & Thornton, AAL, ALC
696   60618        Andrews & Thornton, AAL, ALC
697   60621        D Miller & Associates, PLLC
698   60634        ASK LLP
699   60645        ASK LLP
700   60722        Danizger & De Llano, LLP
701   60872        Andrews & Thornton, AAL, ALC
702   60945        ASK LLP
703   61025        D Miller & Associates, PLLC
704   61073        Andrews & Thornton, AAL, ALC
705   61080        Andrews & Thornton, AAL, ALC
706   61094        Andrews & Thornton, AAL, ALC
707   61102        Andrews & Thornton, AAL, ALC
708   61131        ASK LLP
709   61161        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
710   61220        Andrews & Thornton, AAL, ALC
711   61224        Andrews & Thornton, AAL, ALC
712   61244        D Miller & Associates, PLLC
713   61247        Andrews & Thornton, AAL, ALC
714   6135         Slater Slater Schulman, LLP
715   61374        Andrews & Thornton, AAL, ALC
716   61500        Andrews & Thornton, AAL, ALC
717   61511        Marc J . Bern & Partners, LLP
718   61601        The Moody Law Firm, Inc
719   61802        Estey & Bomberger, LLP, Cutter Law, PC
720   62           N/A
721   62009        Swensen & Shelley, PLLC


                                                       16
               Case 20-10343-LSS           Doc 2007-1 Filed 02/02/21          Page 52 of 119
                                                 Exhibit C

          A                                             B
 1     Claim No.                                   Law Firm Name
722   62014        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
723   62279        Jason J. Joy & Associates, PLLC
724   62280        Jason J. Joy & Associates, PLLC
725   62350        D Miller & Associates, PLLC
726   62356        Marc J . Bern & Partners, LLP
727   62450        D Miller & Associates, PLLC
728   625          Slater Slater Schulman, LLP
729   62504        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
730   6265         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
731   62859        Freese & Goss, PLLC
732   62860        Slater Slater Schulman, LLP
733   62895        Freese & Goss, PLLC
734   62899        Freese & Goss, PLLC
735   62924        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
736   62994        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
737   63001        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
738   63099        Marc J . Bern & Partners, LLP
739   63233        Slater Slater Schulman, LLP
740   63412        Kraus and Kinsman Law Firm
741   63414        Kraus and Kinsman Law Firm
742   63437        Napoli Schkolnik PLLC
743   63528        Estey & Bomberger, LLP, Cutter Law, PC
744   6364         N/A
745   63694        Junell & Associates, PLLC
746   63751        Pfau Cochran Vertetis Amala PLLC
747   63919        Mokaram Law Firm
748   63923        Napoli Schkolnik PLLC
749   63939        Slater Slater Schulman, LLP
750   63940        Bailey Cowan Heckaman, PLLC
751   64065        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
752   64157        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
753   64378        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
754   64380        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
755   64409        Slater Slater Schulman, LLP
756   64428        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
757   64443        Slater Slater Schulman, LLP
758   64539        ASK LLP
759   6462         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
760   64719        ASK LLP
761   6475         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
762   64795        N/A
763   64877        Hilliard Martinez Gonzales LLP
764   64930        Hilliard Martinez Gonzales LLP
765   64937        Moreli Law Firm PLLC
766   6494         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale


                                                       17
               Case 20-10343-LSS           Doc 2007-1 Filed 02/02/21          Page 53 of 119
                                                 Exhibit C

          A                                             B
 1     Claim No.                                  Law Firm Name
767   64981        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
768   64992        Kraus and Kinsman Law Firm
769   64995        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
770   65032        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
771   65044        Kraus and Kinsman Law Firm
772   65057        Marc J . Bern & Partners, LLP
773   65175        Pourasef Law, PLCC
774   65208        Babin Law, LLC
775   65253        Babin Law, LLC
776   65351        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
777   65401        Andrews & Thornton, AAL, ALC
778   65446        Estey & Bomberger, LLP, Cutter Law, PC
779   65547        ASK LLP
780   6569         Slater Slater Schulman, LLP
781   65707        Law Offices of Mitchell Garabedian
782   65738        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
783   65856        Hanna; Vander Ploeg, LLC
784   65940        Andrews & Thornton, AAL, ALC
785   65999        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
786   66021        The Moody Law Firm, Inc
787   66034        Law Offices of Mitchell Garabedian
788   66113        Bailey Cowan Heckaman, PLLC
789   6618         Slater Slater Schulman, LLP
790   66268        Paluch Law LLC
791   66275        Bailey Cowan Heckaman, PLLC
792   66298        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
793   66351        Andrews & Thornton, AAL, ALC
794   66375        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
795   66378        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
796   66433        Andrews & Thornton, AAL, ALC
797   66488        Danizger & De Llano, LLP
798   66617        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
799   66662        The Moody Law Firm, Inc
800   66680        The Moody Law Firm, Inc
801   66687        The Moody Law Firm, Inc
802   66708        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
803   66740        Weller Green Toups & Terrell LLP
804   66743        D Miller & Associates, PLLC
805   66755        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
806   66774        The Moody Law Firm, Inc
807   66855        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
808   66956        D Miller & Associates, PLLC
809   66972        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
810   67003        Davis Bethune & Jones Law
811   67029        Davis Bethune & Jones Law


                                                       18
               Case 20-10343-LSS           Doc 2007-1 Filed 02/02/21          Page 54 of 119
                                                 Exhibit C

          A                                             B
 1     Claim No.                                 Law Firm Name
812   67045        Davis Bethune & Jones Law
813   67452        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
814   67456        Kraus and Kinsman Law Firm
815   67458        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
816   67525        ASK LLP
817   67527        ASK LLP
818   67555        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
819   67613        Paluch Law LLC
820   67629        Hilliard Martinez Gonzales LLP
821   67649        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
822   67678        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
823   6778         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
824   67780        Slater Slater Schulman, LLP
825   67784        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
826   67890        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
827   67926        Danizger & De Llano, LLP
828   6794         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
829   67962        ASK LLP
830   68008        Babin Law, LLC
831   68237        Berger Montague; Nye Stirling Hale & Miller LLP; Motley Rice
832   68294        N/A
833   68325        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
834   68371        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
835   68511        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
836   68597        Law Offices of Donald G. Norris
837   6865         Slater Slater Schulman, LLP
838   68685        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
839   68707        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
840   68713        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
841   68751        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
842   68832        Hilliard Martinez Gonzales LLP
843   69138        Slater Slater Schulman, LLP
844   69184        Pourasef Law, PLCC
845   69216        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
846   69251        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
847   69283        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
848   69378        Slater Slater Schulman, LLP
849   69387        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
850   69592        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
851   69673        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
852   69703        ASK LLP
853   69741        Slater Slater Schulman, LLP
854   69754        Andrews & Thornton, AAL, ALC
855   69935        Junell & Associates, PLLC
856   69941        Junell & Associates, PLLC


                                                       19
               Case 20-10343-LSS           Doc 2007-1 Filed 02/02/21          Page 55 of 119
                                                 Exhibit C

          A                                             B
 1     Claim No.                                 Law Firm Name
857   69944        Slater Slater Schulman, LLP
858   70106        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
859   70131        ASK LLP
860   70161        Junell & Associates, PLLC
861   70230        Junell & Associates, PLLC
862   70272        Slater Slater Schulman, LLP
863   70353        Junell & Associates, PLLC
864   70384        Bradshaw & Bryant, PLLC
865   70408        Andrews & Thornton, AAL, ALC
866   70428        Junell & Associates, PLLC
867   70514        ASK LLP
868   70553        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
869   70611        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
870   70625        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
871   70682        Slater Slater Schulman, LLP
872   7085         Slater Slater Schulman, LLP
873   70859        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
874   70986        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
875   71063        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
876   71199        Junell & Associates, PLLC
877   71255        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
878   71276        Marc J . Bern & Partners, LLP
879   71364        Damon J Baldone & Associates, APLC
880   71431        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
881   71469        James Harris Law, PLLC
882   71573        Mary Alexander & Associates, P.C.
883   71583        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
884   71634        D Miller & Associates, PLLC
885   71696        James Harris Law, PLLC
886   71697        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
887   71707        Herman Law Firm
888   71714        N/A
889   71723        Estey & Bomberger, LLP, Cutter Law, PC
890   71783        Marc J . Bern & Partners, LLP
891   71850        Davis Bethune & Jones Law
892   719          Slater Slater Schulman, LLP
893   71954        D Miller & Associates, PLLC
894   7200         Slater Slater Schulman, LLP
895   72014        Marc J . Bern & Partners, LLP
896   72040        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
897   72057        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
898   72061        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
899   72084        Gilleon Law Firm
900   72143        Marc J . Bern & Partners, LLP
901   72157        Marc J . Bern & Partners, LLP


                                                       20
               Case 20-10343-LSS           Doc 2007-1 Filed 02/02/21          Page 56 of 119
                                                 Exhibit C

          A                                             B
 1     Claim No.                                 Law Firm Name
902   72223        Slater Slater Schulman, LLP
903   72268        Dordulian Law Group
904   72310        Dordulian Law Group
905   72344        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
906   72352        Danizger & De Llano, LLP
907   72359        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
908   72372        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
909   72374        Bailey Cowan Heckaman, PLLC
910   72397        Marc J . Bern & Partners, LLP
911   72406        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
912   72504        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
913   72507        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
914   72517        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
915   72518        The Carlson Law Firm, PC
916   72528        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
917   72550        Moreli Law Firm PLLC
918   72588        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
919   72615        Davis Bethune & Jones Law
920   72644        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
921   72691        Moreli Law Firm PLLC
922   72726        N/A
923   72740        Marc J . Bern & Partners, LLP
924   72875        James Harris Law, PLLC
925   72955        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
926   73047        Marc J . Bern & Partners, LLP
927   73101        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
928   73181        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
929   73184        Andrews & Thornton, AAL, ALC
930   73214        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
931   73267        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
932   73428        Kraus and Kinsman Law Firm
933   73664        Kraus and Kinsman Law Firm
934   73725        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
935   73808        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
936   73895        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
937   73896        Slater Slater Schulman, LLP
938   73916        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
939   73940        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
940   73954        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
941   73960        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
942   73965        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
943   73979        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
944   73984        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
945   74009        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
946   74067        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale


                                                       21
               Case 20-10343-LSS           Doc 2007-1 Filed 02/02/21          Page 57 of 119
                                                 Exhibit C

          A                                             B
 1     Claim No.                                 Law Firm Name
947   74113        Paluch Law LLC
948   74201        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
949   74261        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
950   7430         Slater Slater Schulman, LLP
951   74375        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
952   74429        D Miller & Associates, PLLC
953   74500        Danizger & De Llano, LLP
954   74514        Slater Slater Schulman, LLP
955   74551        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
956   74805        Kraus and Kinsman Law Firm
957   74820        Kraus and Kinsman Law Firm
958   74871        Kraus and Kinsman Law Firm
959   74896        Kraus and Kinsman Law Firm
960   74921        Kraus and Kinsman Law Firm
961   75001        Slater Slater Schulman, LLP
962   75072        Napoli Schkolnik PLLC
963   75266        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
964   75269        Babin Law, LLC
965   75367        Kraus and Kinsman Law Firm
966   75407        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
967   75509        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
968   75523        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
969   75529        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
970   75550        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
971   75568        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
972   75679        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
973   75694        Kraus and Kinsman Law Firm
974   75715        Marc J . Bern & Partners, LLP
975   75756        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
976   75780        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
977   75795        Marc J . Bern & Partners, LLP
978   75800        N/A
979   75821        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
980   75880        Marc J . Bern & Partners, LLP
981   75888        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
982   76057        Marc J . Bern & Partners, LLP
983   76078        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
984   76080        Babin Law, LLC
985   76118        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
986   76202        Babin Law, LLC
987   76266        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
988   76396        Babin Law, LLC
989   76419        Weitz & Luxemberg, P.C
990   76445        Babin Law, LLC
991   76514        Kraus and Kinsman Law Firm


                                                       22
                Case 20-10343-LSS           Doc 2007-1 Filed 02/02/21          Page 58 of 119
                                                  Exhibit C

           A                                             B
  1     Claim No.                                 Law Firm Name
 992   76534        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
 993   76591        Marc J . Bern & Partners, LLP
 994   7668         Slater Slater Schulman, LLP
 995   76698        Hurley McKenna & Mertz, P.C
 996   76948        Marc J . Bern & Partners, LLP
 997   76970        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
 998   76977        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
 999   77021        Marc J . Bern & Partners, LLP
1000   77029        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1001   77048        Jim Harris Law PLLC
1002   77275        Marc J . Bern & Partners, LLP
1003   77325        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1004   77330        Marc J . Bern & Partners, LLP
1005   77370        Marc J . Bern & Partners, LLP
1006   77411        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1007   77442        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1008   77453        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1009   77539        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1010   77548        Marc J . Bern & Partners, LLP
1011   77557        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1012   77592        Marc J . Bern & Partners, LLP
1013   77624        Marc J . Bern & Partners, LLP
1014   77666        Marc J . Bern & Partners, LLP
1015   77716        Junell & Associates, PLLC
1016   7777         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1017   77785        Marc J . Bern & Partners, LLP
1018   77788        Marc J . Bern & Partners, LLP
1019   77841        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1020   77889        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1021   77953        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1022   77980        D Miller & Associates, PLLC
1023   78008        Davis Bethune & Jones Law
1024   78025        Bailey Cowan Heckaman, PLLC
1025   78093        Marc J . Bern & Partners, LLP
1026   78169        D Miller & Associates, PLLC
1027   78209        Davis Bethune & Jones Law
1028   78375        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1029   78378        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1030   78400        Junell & Associates, PLLC
1031   78471        Davis Bethune & Jones Law
1032   78537        Marc J . Bern & Partners, LLP
1033   7857         Andrews & Thornton, AAL, ALC
1034   78651        Marc J . Bern & Partners, LLP
1035   78706        Junell & Associates, PLLC
1036   78740        Junell & Associates, PLLC


                                                        23
                Case 20-10343-LSS           Doc 2007-1 Filed 02/02/21          Page 59 of 119
                                                  Exhibit C

           A                                             B
 1      Claim No.                                 Law Firm Name
1037   78783        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1038   78841        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1039   78850        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1040   78851        Kraus and Kinsman Law Firm
1041   78895        Marc J . Bern & Partners, LLP
1042   78912        Davis Bethune & Jones Law
1043   78925        Junell & Associates, PLLC
1044   78941        Junell & Associates, PLLC
1045   79101        Junell & Associates, PLLC
1046   79108        Marc J . Bern & Partners, LLP
1047   79145        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1048   79167        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1049   79293        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1050   79314        Kraus and Kinsman Law Firm
1051   79375        Junell & Associates, PLLC
1052   79408        Bailey Cowan Heckaman, PLLC
1053   79409        Junell & Associates, PLLC
1054   79441        Bailey Cowan Heckaman, PLLC
1055   79458        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1056   79482        Marc J . Bern & Partners, LLP
1057   79489        Marc J . Bern & Partners, LLP
1058   79529        Marc J . Bern & Partners, LLP
1059   79569        D Miller & Associates, PLLC
1060   79603        Kraus and Kinsman Law Firm
1061   79670        Bailey Cowan Heckaman, PLLC
1062   79685        Junell & Associates, PLLC
1063   79704        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1064   79734        Junell & Associates, PLLC
1065   79827        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1066   79837        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1067   79863        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1068   79886        Junell & Associates, PLLC
1069   79887        Paluch Law LLC
1070   79976        Junell & Associates, PLLC
1071   79991        Junell & Associates, PLLC
1072   80055        Junell & Associates, PLLC
1073   80094        Marc J . Bern & Partners, LLP
1074   80102        Junell & Associates, PLLC
1075   80136        Marc J . Bern & Partners, LLP
1076   80155        Junell & Associates, PLLC
1077   80202        Junell & Associates, PLLC
1078   8030         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1079   80319        Danizger & De Llano, LLP
1080   80375        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1081   80481        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale


                                                        24
                Case 20-10343-LSS           Doc 2007-1 Filed 02/02/21          Page 60 of 119
                                                  Exhibit C

           A                                             B
 1      Claim No.                                 Law Firm Name
1082   80514        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1083   80549        Junell & Associates, PLLC
1084   80603        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1085   80654        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1086   80681        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1087   80696        D Miller & Associates, PLLC
1088   80736        D Miller & Associates, PLLC
1089   80789        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1090   80821        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1091   80836        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1092   80842        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1093   80845        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1094   80887        D Miller & Associates, PLLC
1095   80895        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1096   80924        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1097   80971        D Miller & Associates, PLLC
1098   80993        D Miller & Associates, PLLC
1099   81048        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1100   81111        Marc J . Bern & Partners, LLP
1101   81134        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1102   81212        Reich and Binstock, LLP
1103   81217        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1104   81242        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1105   81254        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1106   81265        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1107   81476        ASK LLP
1108   81560        ASK LLP
1109   81578        Kraus and Kinsman Law Firm
1110   81602        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1111   81639        Kraus and Kinsman Law Firm
1112   81662        Kraus and Kinsman Law Firm
1113   81669        Kraus and Kinsman Law Firm
1114   81762        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1115   81834        Davis Bethune & Jones Law
1116   8185         Slater Slater Schulman, LLP
1117   81850        Babin Law, LLC
1118   81876        Babin Law, LLC
1119   81886        Kraus and Kinsman Law Firm
1120   81903        Babin Law, LLC
1121   81909        Kraus and Kinsman Law Firm
1122   81929        Danizger & De Llano, LLP
1123   8194         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1124   82005        Marc J . Bern & Partners, LLP
1125   82030        Napoli Schkolnik PLLC
1126   82065        Marc J . Bern & Partners, LLP


                                                        25
                Case 20-10343-LSS           Doc 2007-1 Filed 02/02/21          Page 61 of 119
                                                  Exhibit C

           A                                             B
 1      Claim No.                                 Law Firm Name
1127   82094        Yuspeh Rappaport Law
1128   82160        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1129   82264        Marc J . Bern & Partners, LLP
1130   82389        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1131   82421        Forman Law Offices, P.A.
1132   82497        Babin Law, LLC
1133   82534        ASK LLP
1134   82568        Babin Law, LLC
1135   82616        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1136   82634        Babin Law, LLC
1137   82671        Weller Green Toups & Terrell LLP
1138   82701        Kraus and Kinsman Law Firm
1139   82731        Mary Alexander & Associates, P.C.
1140   82770        Babin Law, LLC
1141   82786        ASK LLP
1142   82915        N/A
1143   82954        Kraus and Kinsman Law Firm
1144   8299         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1145   83065        D Miller & Associates, PLLC
1146   83092        Marc J . Bern & Partners, LLP
1147   83097        Babin Law, LLC
1148   83126        Marc J . Bern & Partners, LLP
1149   83226        Davis Bethune & Jones Law
1150   83314        Jason J. Joy & Associates, PLLC
1151   83351        Paluch Law LLC
1152   83362        Mary Alexander & Associates, P.C.
1153   83378        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1154   83470        Jason J. Joy & Associates, PLLC
1155   83568        Marc J . Bern & Partners, LLP
1156   83737        Marc J . Bern & Partners, LLP
1157   83784        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1158   83811        Babin Law, LLC
1159   83821        TorHoerman Law LLC
1160   83928        Babin Law, LLC
1161   83947        Jason J. Joy & Associates, PLLC
1162   83978        Jason J Joy & Associates and Martin Baughman, PLLC
1163   84003        Marc J . Bern & Partners, LLP
1164   84158        Jason J. Joy & Associates, PLLC
1165   84230        Horowitz Law Firm
1166   84283        Marc J . Bern & Partners, LLP
1167   84512        Horowitz Law Firm
1168   84525        Marc J . Bern & Partners, LLP
1169   84545        Babin Law, LLC
1170   84619        Davis Bethune & Jones Law
1171   84687        Marc J . Bern & Partners, LLP


                                                        26
                Case 20-10343-LSS           Doc 2007-1 Filed 02/02/21          Page 62 of 119
                                                  Exhibit C

           A                                             B
 1      Claim No.                                   Law Firm Name
1172   84699        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1173   84707        N/A
1174   84723        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1175   84748        Reich and Binstock, LLP
1176   84780        Marc J . Bern & Partners, LLP
1177   84794        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1178   84868        D Miller & Associates, PLLC
1179   84874        Jason J. Joy & Associates, PLLC
1180   84901        Marc J . Bern & Partners, LLP
1181   84920        Reich and Binstock, LLP
1182   85048        D Miller & Associates, PLLC
1183   85049        Babin Law, LLC
1184   85054        ASK LLP
1185   85139        Jason J. Joy & Associates, PLLC
1186   85187        Marc J . Bern & Partners, LLP
1187   85192        Babin Law, LLC
1188   85260        Marc J . Bern & Partners, LLP
1189   85359        Marc J . Bern & Partners, LLP
1190   85430        Marc J . Bern & Partners, LLP
1191   85491        Kraus and Kinsman Law Firm
1192   8551         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1193   85576        Marc J . Bern & Partners, LLP
1194   85591        Kraus and Kinsman Law Firm
1195   85622        Kraus and Kinsman Law Firm
1196   85646        Marc J . Bern & Partners, LLP
1197   85677        Kraus and Kinsman Law Firm
1198   85697        Kraus and Kinsman Law Firm
1199   85704        N/A
1200   85814        Kraus and Kinsman Law Firm
1201   85817        Babin Law, LLC
1202   85858        Kraus and Kinsman Law Firm
1203   85952        Marc J . Bern & Partners, LLP
1204   85997        Babin Law, LLC
1205   86005        Kraus and Kinsman Law Firm
1206   86090        Kraus and Kinsman Law Firm
1207   86150        Kraus and Kinsman Law Firm
1208   86177        Kraus and Kinsman Law Firm
1209   86291        Kraus and Kinsman Law Firm
1210   86402        Marc J . Bern & Partners, LLP
1211   86408        Marc J . Bern & Partners, LLP
1212   86502        Kraus and Kinsman Law Firm
1213   86550        Kraus and Kinsman Law Firm
1214   8656         N/A
1215   86593        Kraus and Kinsman Law Firm
1216   86599        Kraus and Kinsman Law Firm


                                                        27
                Case 20-10343-LSS           Doc 2007-1 Filed 02/02/21          Page 63 of 119
                                                  Exhibit C

           A                                             B
 1      Claim No.                                 Law Firm Name
1217   86673        Kraus and Kinsman Law Firm
1218   86688        Kraus and Kinsman Law Firm
1219   86692        Kraus and Kinsman Law Firm
1220   86744        Kraus and Kinsman Law Firm
1221   86814        Kraus and Kinsman Law Firm
1222   86828        Kraus and Kinsman Law Firm
1223   86846        Kraus and Kinsman Law Firm
1224   86865        Kraus and Kinsman Law Firm
1225   86874        Kraus and Kinsman Law Firm
1226   86902        Marc J . Bern & Partners, LLP
1227   86941        Marc J . Bern & Partners, LLP
1228   87022        Kraus and Kinsman Law Firm
1229   87043        Marc J . Bern & Partners, LLP
1230   87044        Marc J . Bern & Partners, LLP
1231   87061        Marc J . Bern & Partners, LLP
1232   87075        Marc J . Bern & Partners, LLP
1233   87161        D Miller & Associates, PLLC
1234   87182        Marc J . Bern & Partners, LLP
1235   87215        Jason J. Joy & Associates, PLLC
1236   87275        Babin Law, LLC
1237   87510        Reich and Binstock, LLP
1238   87519        Babin Law, LLC
1239   87620        N/A
1240   87671        D Miller & Associates, PLLC
1241   87791        Gibb Law Group LLC
1242   87878        Bailey Cowan Heckaman, PLLC
1243   87892        D Miller & Associates, PLLC
1244   8790         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1245   87970        D Miller & Associates, PLLC
1246   88121        D Miller & Associates, PLLC
1247   88127        Bailey Cowan Heckaman, PLLC
1248   88147        Bailey Cowan Heckaman, PLLC
1249   88174        Bailey Cowan Heckaman, PLLC
1250   8828         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1251   88288        Kraus and Kinsman Law Firm
1252   8861         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1253   88644        ASK LLP
1254   88695        Marc J . Bern & Partners, LLP
1255   88741        Marc J . Bern & Partners, LLP
1256   88755        Babin Law, LLC
1257   88845        Marc J . Bern & Partners, LLP
1258   89171        N/A
1259   89253        Kraus and Kinsman Law Firm
1260   89256        N/A
1261   89269        Slater Slater Schulman, LLP


                                                        28
                Case 20-10343-LSS          Doc 2007-1 Filed 02/02/21           Page 64 of 119
                                                 Exhibit C

           A                                             B
 1      Claim No.                                 Law Firm Name
1262   89300        Douglas & London PC
1263   89306        D Miller & Associates, PLLC
1264   89308        N/A
1265   89393        Wright & Schulte, LLC
1266   89427        Marc J . Bern & Partners, LLP
1267   8946         Slater Slater Schulman, LLP
1268   89481        Kraus and Kinsman Law Firm
1269   89536        Jason J. Joy & Associates, PLLC
1270   89564        Kraus and Kinsman Law Firm
1271   89662        Marc J . Bern & Partners, LLP
1272   89682        Marc J . Bern & Partners, LLP
1273   89713        Marc J . Bern & Partners, LLP
1274   89858        Weller Green Toups & Terrell LLP
1275   89911        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1276   90148        N/A
1277   90280        Slater Slater Schulman, LLP
1278   90430        Babin Law, LLC
1279   90672        Law Offices of Mitchell Garabedian
1280   90729        N/A
1281   9085         Junell & Associates, PLLC
1282   9086         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1283   91018        Joseph Joy & Associates, APLC & Jason J. Joy & Associates, APLC
1284   9132         Slater Slater Schulman, LLP
1285   91551        D Miller & Associates, PLLC
1286   91567        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1287   91580        Napoli Schkolnik PLLC
1288   91614        ASK LLP
1289   91679        Weller Green Toups & Terrell LLP
1290   91689        Kraus and Kinsman Law Firm
1291   9173         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1292   91737        Weitz & Luxemberg, P.C
1293   91805        D Miller & Associates, PLLC
1294   91883        Law Offices of Mitchell Garabedian
1295   91914        Mitchell A. Toups, Ltd.
1296   91944        Marc J . Bern & Partners, LLP
1297   91950        Marc J . Bern & Partners, LLP
1298   92037        The Moody Law Firm, Inc
1299   92107        The Moody Law Firm, Inc
                    Weller Green Toups & Terrell LLP, Richardson Patrick Westbrook & Brickman,
1300   92129        LLC
1301   92148        D Miller & Associates, PLLC
1302   92150        D Miller & Associates, PLLC
1303   92228        Weller Green Toups & Terrell LLP
1304   92340        D Miller & Associates, PLLC
1305   92385        Kraus and Kinsman Law Firm


                                                       29
                Case 20-10343-LSS          Doc 2007-1 Filed 02/02/21           Page 65 of 119
                                                 Exhibit C

           A                                             B
 1      Claim No.                                   Law Firm Name
1306   92405        Weller Green Toups & Terrell LLP
1307   92515        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1308   92518        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1309   92529        Slater Slater Schulman, LLP
1310   92564        Law Offices of Betti & Associates
1311   9257         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1312   92673        Kraus and Kinsman Law Firm
1313   92698        N/A
1314   92702        Slater Slater Schulman, LLP
1315   92751        Slater Slater Schulman, LLP
1316   92781        Law Offices of Donald G. Norris
1317   92836        Kraus and Kinsman Law Firm
1318   92849        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1319   92899        D Miller & Associates, PLLC
1320   92904        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1321   92910        Reich and Binstock, LLP
1322   92914        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1323   92921        Kraus and Kinsman Law Firm
1324   93026        Marc J . Bern & Partners, LLP
1325   93032        Junell & Associates, PLLC
1326   93203        Bradshaw & Bryant, PLLC
1327   93265        D Miller & Associates, PLLC
1328   93347        N/A
                    Weller Green Toups & Terrell LLP, Richardson Patrick Westbrook & Brickman,
1329   93570        LLC
1330   93573        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1331   93602        Bailey Cowan Heckaman, PLLC
1332   93611        N/A
1333   93688        Bailey Cowan Heckaman, PLLC
1334   93770        Napoli Schkolnik PLLC
1335   93955        Kraus and Kinsman Law Firm
1336   94291        Weller Green Toups & Terrell LLP
1337   94539        N/A
1338   94648        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1339   94706        Junell & Associates, PLLC
1340   94726        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1341   9473         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1342   94764        Kraus and Kinsman Law Firm
1343   94806        Slater Slater Schulman, LLP
1344   94833        Napoli Schkolnik PLLC
1345   95090        Kraus and Kinsman Law Firm
1346   95137        Bailey Cowan Heckaman, PLLC
1347   95140        Bailey Cowan Heckaman, PLLC
1348   95208        Kraus and Kinsman Law Firm
1349   95231        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale


                                                       30
                Case 20-10343-LSS           Doc 2007-1 Filed 02/02/21          Page 66 of 119
                                                  Exhibit C

           A                                             B
 1      Claim No.                                   Law Firm Name
1350   9524         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1351   95291        N/A
1352   95318        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1353   95322        Kraus and Kinsman Law Firm
1354   95729        N/A
1355   95804        D Miller & Associates, PLLC
1356   95813        Jason J. Joy & Associates, PLLC
1357   95910        D Miller & Associates, PLLC
1358   96026        D Miller & Associates, PLLC
1359   96072        Javerbaum Wurgaft Hicks Kahn Wikstrom & Sinins, P.C.
1360   96073        Crew Janci LLP
1361   96076        James Harris Law, PLLC
1362   96089        James Harris Law, PLLC
1363   96092        James Harris Law, PLLC
1364   96105        D Miller & Associates, PLLC
1365   96138        N/A
1366   96158        N/A
1367   96170        N/A
1368   9626         Mitchell A. Toups, Ltd.
1369   96359        Napoli Schkolnik PLLC
1370   96432        Junell & Associates, PLLC
1371   96435        Junell & Associates, PLLC
1372   96496        N/A
1373   96497        N/A
1374   96541        Andrews & Thornton, AAL, ALC
1375   96543        Andrews & Thornton, AAL, ALC
1376   96808        James Harris Law, PLLC
1377   96922        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1378   96924        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1379   9803         Hurley McKenna & Mertz, P.C
1380   9805         Hurley McKenna & Mertz, P.C
1381   9883         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1382   9930         Slater Slater Schulman, LLP
1383   9947         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1384   9996         Slater Slater Schulman, LLP




                                                        31
Case 20-10343-LSS   Doc 2007-1   Filed 02/02/21   Page 67 of 119
Case 20-10343-LSS   Doc 2007-1   Filed 02/02/21   Page 68 of 119
Case 20-10343-LSS   Doc 2007-1   Filed 02/02/21   Page 69 of 119
Case 20-10343-LSS   Doc 2007-1   Filed 02/02/21   Page 70 of 119
Case 20-10343-LSS   Doc 2007-1   Filed 02/02/21   Page 71 of 119
Case 20-10343-LSS   Doc 2007-1   Filed 02/02/21   Page 72 of 119




                 EXHIBITS
              1 THROUGH 29



        FILED UNDER SEAL
                 Case 20-10343-LSS         Doc 2007-1        Filed 02/02/21       Page 73 of 119




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


  In re:                                                   Chapter 11

  BOY SCOUTS OF AMERICA AND                                Case No. 20-10343 (LSS)
  DELAWARE BSA, LLC,1                                      Jointly Administered

                                 Debtors.



                           DECLARATION OF JOSHUA D. WEINBERG

            1.     My name is Joshua D. Weinberg. I am over 18 years of age, of sound mind, and

capable of making this declaration. The facts stated in this declaration are within my personal

knowledge and are true and correct.

           2.      I am a partner at the law firm of Shipman & Goodwin LLP and serve as counsel for

Hartford Accident and Indemnity Company, first State Insurance Company and Twin City Fire

Insurance Company (collective, “Hartford”) in connection with this matter.

           3.      I submit this Declaration in support of Hartford and Century’s Motion for an Order

(I) Authorizing Certain Rule 2004 Discovery and (II) Granting Leave From Local Rule 3007-1(F)

to Permit the Filing of Substantive Omnibus Objections.

           4.      Attached as Exhibit 1 is a true and correct copy of the November 16, 2020 e-mail

regarding Claimant No. 6796 provided to me by counsel for Debtors.

           5.      Attached as Exhibit 2 is a true and correct copy of the November 25, 2020 e-mail

regarding Claimant No. 41376 provided to me by counsel for Debtors.




          The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
identification number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’
mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
            Case 20-10343-LSS        Doc 2007-1         Filed 02/02/21   Page 74 of 119




       6.      Attached as Exhibit 3 is a true and correct copy of the September 15, 2020 e-mail

regarding Claimant No. 10773 provided to me by counsel for Debtors.

       7.      Attached as Exhibit 4 is a true and correct copy of the November 19, 2020 e-mail

regarding Claimant No. 34586 provided to me by counsel for Debtors.

       8.     Attached as Exhibit 5 is a true and correct copy of the December 22, 2020 e-mail

regarding Claimant No. 43138 provided to me by counsel for Debtors.

       9.     Attached as Exhibit 6 is a true and correct copy of the January 16, 2021 e-mail

from Claimant No. 2432 to my partner, Michele Backus Konigsberg, which she provided to me.

       I declare under penalty of perjury that the foregoing is true and correct.




                                                        //
                                                    /          JoshuaD.weJ’eig

                                             Exec tl on January 21, 2021




                                                2
Case 20-10343-LSS   Doc 2007-1   Filed 02/02/21   Page 75 of 119




                 EXHIBITS
               1 THROUGH 6



        FILED UNDER SEAL
                  Case 20-10343-LSS           Doc 2007-1         Filed 02/02/21         Page 76 of 119




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                      Chapter 11

    BOY SCOUTS OF AMERICA AND                                   Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1                                         Jointly Administered

                                    Debtors.




                       DECLARATION OF DR. DENISE NEUMANN MARTIN

             I, Denise Neumann Martin, declare as follows:

             1.      I am a Managing Director of NERA Economic Consulting. I hold a Ph.D. in

Economics from Harvard University. My business address is 200 S. Biscayne Boulevard, Suite

950, Miami, Florida, 33131. A copy of my curriculum vitae listing my qualifications is attached

to this Affidavit as Exhibit 1. The following facts and opinions are within my personal

knowledge and experience.

             2.      I was retained by Hartford Accident and Indemnity Company, First State

Insurance Company and Twin City Fire Insurance Company (collectively, “Hartford”) to assist

with the review of the sexual abuse claims filed in this case (the “Abuse Claims”). One

assignment was to draw a sample of the Abuse Claims that could be examined through further

discovery, with the sample being of a size that would allow statistically significant inferences to




1
      The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
      number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
      address is 1325 West Walnut Lane, Irving, Texas 75038.
             Case 20-10343-LSS           Doc 2007-1         Filed 02/02/21       Page 77 of 119




be made about population parameters (the “Sample Claims”). I submit this declaration to

explain the process by which my team and I selected the Sample Claims.

        3.       NERA downloaded the proof of claim forms (the “POCs”) for the Abuse Claims

from the Omni Agent Solutions database (the “Omni Database”) on December 22, 2020 (the

“Data”). There were 96,360 claimant records in the Omni Database as of this date.

        4.       We sought to identify all unique Abuse Claims in the Data by first identifying

duplicate submissions. Duplicates were identified as POCs submitted by individuals with the

same first name, last name and zip code. For these duplicates, the Abuse Claim with the latest

date signed was kept and any others were dropped. In addition, Abuse Claims missing first

name, last name and zip code were removed. Applying these criteria, 11,676 Abuse Claims were

identified as likely duplicates, with two or more proofs of claim filed on behalf of the same

claimant. After removing these claims, 84,105 unique claims remained in the Data.

        5.       NERA generated seven samples: one from each of six sub-categories of Abuse

Claims, and a seventh so that full sample can reflect the overall population. Using accepted

statistical formulas, we determined that randomly selecting 200 claims in each sub-category and

another 200 from the claims not included in any sub-category (1,400 in total) would be of

sufficient size to allow statistically significant inferences to be drawn about population

parameters.2 The six sub-categories are comprised of claimants coded as meeting the following

criteria (with some claimants included in multiple sub-categories):

                  a. Allege Abuse in 1971-1975 Period: coded from the “AbuseFirstInfo” field in
                     the Data, if abuse is indicated in any year from 1971 to 1975.



2
    See, e.g., Freedman, David, Robert Pisani and Roger Purves, Statistics, 4th ed., 2007 (Chapter 18) and Federal
    Judicial Center and National Research Council, Reference Manual on Scientific Evidence, 3rd ed., 2011 (chapter
    titled “Reference Guide on Statistics.”)



                                                        2
            Case 20-10343-LSS       Doc 2007-1       Filed 02/02/21    Page 78 of 119




                b. No Scouting Affiliation: coded from the “HadScoutingAffiliation” field in
                   the Data, only with affirmative indication of no scouting affiliation.

                c. No Abuser Identification: coded from the “AbuserInfo” and
                   “IdentifyAbusers” fields in the Data, only if blank or with affirmative
                   indication of no abuser identification.

                d. No Physical Abuse Alleged: coded from the
                   “AbuseInvolvedOutsideClothesTouching,” “AbuseInvolvedBareSkinTouch,”
                   “AbuseInvolvedGroping,” “AbuseInvolvedMasturbation,”
                   “AbuseInvolvedOralSex,” and “AbuseInvolvedBodyPenetration” fields in
                   the Data, only with affirmative indications in each category of no physical
                   abuse alleged.

                e. Sought Counselling: coded from the “HasSoughtCounseling” field in the
                   Data, only with affirmative indications that counseling had been sought.

                f. No Impact Alleged: coded from the “HadImpactOnEmotionalHealth,”
                   “HadImpactOfPTSR,” “HadImpactOnPhysicalHealth” fields in the data.
                   “HadImpactOnEducation,” “HadImpactOnEmployment,”
                   “HadImpactOnIntimacy,” “HadImpactOnSocial,” “HadImpactOfAlcohol,”
                   and “HadImpactOnOtherfield” fields in the Data, only with affirmative
                   indications in each category of no impact alleged.

       6.      Our procedure for generating the random samples was to assign a random number

to each Abuse Claim, using a “seed” in the software program (Stata) so that the randomization

could be replicated. We then sorted the Abuse Claims by this random number. For each of the

six sub-categories, we then selected the first 200 Abuse Claims appearing on the list included in

that sub-category. The sampling was done without replacement (i.e., once a claim was selected,

it could not be selected again). Further, because a claim can be classified into more than one

sub-category, the six 200 claim samples were selected in the order in which the subcategories are

listed in paragraph 5 above. We then limited the remaining claims on the randomly sorted list to

those that were not coded into any of the six sub-categories and selected the first 200 claims

from that group. At each stage, we preserved the randomization so that, if requested, additional

claims can be added to the sample and the properties of the sample will be maintained.




                                                 3
            Case 20-10343-LSS       Doc 2007-1       Filed 02/02/21     Page 79 of 119




       7.      After pulling each sample, we combined the results from all seven selections into

one list of 1,400 claimants. We then randomly sorted this list and indicated the sub-categories in

which each claim was included, if any. The sample is included as Exhibit 2.

       8.      As a second assignment, Hartford asked me to identify the number of claims that

met certain criteria. We generated these statistics from the same Omni Database, downloaded

December 22, 2020. Specifically, I was asked how many claims met the following criteria based

on our preliminary analysis:

                a. No Scouting Affiliation: coded as described above, approximately 8,500
                   claims do not identify any affiliation with Scouting.

                b. No Abuser Identification: coded as described above, approximately 6,400
                   claims do not identify a perpetrator or provide information that would permit
                   identification of a perpetrator.

                c. No Physical Abuse Alleged: coded as described above, approximately 8,100
                   claims do not identify any allegations of physical abuse.

                d. Claims with Prior Litigation: coded from the “PriorLitigation” and
                   “PriorBankruptcy” fields in the data, approximately 1,700 claims have been
                   the subject of prior litigation, and approximately 130 indicated receiving
                   some form of payment.

                e. Potentially Time-Barred Claims: Claimants were coded as potentially time-
                   barred by statutes of limitations based on the state-specific and date of birth-
                   specific rules provided by counsel. If claimants allege abuse in multiple
                   states or territories, the earliest date of birth rule was applied. State or
                   territory of abuse is taken from the “AbuseLocation” field and the date of
                   birth is based on the “Birthdate” field. Claimants are assumed to have been
                   born on the last day of the month. Applying these rules, approximately
                   51,400 claims appear to be time-barred under the applicable Statute of
                   Limitations.

                f. Florida Claims: coded from the “AbuseLocation” field, approximately 3,500
                   claims allege abuse in Florida.

                g. New Mexico Claims: coded from the “AbuseLocation” field, approximately
                   900 claims allege abuse in New Mexico.




                                                 4
   Case 20-10343-LSS         Doc 2007-1       Filed 02/02/21     Page 80 of 119




I declare under penalty of perjury that the foregoing is true and correct.



                                      _____________________________________
                                              Denise Neumann Martin

                                      Executed on January 22, 2021




                                          5
Case 20-10343-LSS   Doc 2007-1   Filed 02/02/21   Page 81 of 119




                    EXHIBIT 1
        Case 20-10343-LSS        Doc 2007-1      Filed 02/02/21    Page 82 of 119
                                       Exhibit 1


                       DENISE NEUMANN MARTIN
                                 Managing Director

Education
            Harvard University
            Ph.D., Economics, 1991
            M.A., Economics, 1988

            Wellesley College
            B.A., magna cum laude, Economics and French, 1985
            Honors: Phi Beta Kappa

Professional Experience
            NERA Economic Consulting
2001-       Managing Director

1998-2000   Vice President

1994-1997   Senior Consultant

1991-1993   Senior Analyst

            Harvard University
1986-1990   Teaching Fellow, Department of Economics
            Taught courses in Microeconomics and Industrial Organization at the graduate
            and undergraduate levels. Assisted senior honors candidates with theses. Awarded
            Danforth Prize in Teaching.

1986-1990   Research Associate, Department of Economics
            Projects included an investigation of the timing of international horizontal
            mergers, an evaluation of the effect of generic entry into the pharmaceutical
            market, and a comparison of technical efficiency across countries.

            Urban Systems Research and Engineering/Economica, Inc.
1987-1988   Economic Consultant
            Consulted on all aspects of government agency projects, including proposals and
            the design of survey instruments. Provided economic forecasts and technical
            support.
           Case 20-10343-LSS        Doc 2007-1      Filed 02/02/21     Page 83 of 119




                 Federal Reserve Bank of New York
1985-1986        Assistant Economist, International Financial Markets
                 Analyzed Eurobond markets, interest rate swap markets, and US commercial
                 banks’ balance sheets.


Testimony (4 years)
Deposition and Rebuttal Report, United States District Court, Northern District of California,
San Francisco Division in the matter of Vicky Maldonado and Justin Carter, et al. v. Apple Inc.,
AppleCare Service Company, Inc., and Apple CSC, Inc., 2020.

Deposition Testimony and Rebuttal Declaration, United States District Court, Norther District of
California, San Jose Division in the matter of In RE: MacBook Keyboard Litigation, 2020.

Rebuttal Declaration, United States District Court for the District of Pennsylvania in the matter
of Marchell Davis and Brandy Gress et al. v. Progressive Advanced Insurance Company and
Progressive Specialty Insurance Company, 2020.

Rebuttal Declaration, United States District Court for the Southern District of New York, in the
matter of Matthew Chamlin, et al. v. Johnson & Johnson and McNeil Nutritionals, LLC, 2020.

Deposition and Declaration, Indiana Commercial Court, State of Indiana, County of Marion in
the matter of Amanda Haywood, et al. v. Progressive Palloverde Insurance Company, 2020.

Expert Report before the United States District Court, District of New Jersey in Zachary Galicki,
et al., v. State of New Jersey, et al., and GW Car Service, LLC, et al., v. State of New Jersey, et
al., 2020.

Declaration, United States District Court, Southern District of Florida in the matter of Michael
Paris, as Personal Representative of the Estate of Henry Paris, Jr., deceased, et al. v.
Progressive American Insurance Company, and Progressive Select Insurance Company, 2020.

Deposition Testimony and Rebuttal Report, United States District Court, Southern District of
New York in the matter of Angel Hernandez v. The Office of the Commissioner of Baseball and
Major League Baseball Blue, Inc., 2020.

Expert Report, United States District Court, Southern District of New York in the matter of In Re
Signet Jewelers Limited Securities Litigation, 2019.

Deposition Testimony, Supplementary Response Affidavit and Affidavit, Ontario Superior Court
of Justice in the matter of Dara Fresco vs. Canadian Imperial Bank of Commerce, 2017/2019.

Testimony, Supplemental, Expert and Rebuttal Reports, United States District Court Eastern
District of New York, in the matter of D. Joseph Kurtz, et al. vs. Kimberly-Clark Corporation
and Costco Wholesale Corporation, 2015/2019.



 NERA Economic Consulting                                                                             2
           Case 20-10343-LSS         Doc 2007-1      Filed 02/02/21      Page 84 of 119




Deposition Testimony and Rebuttal Declaration, United States District Court for the Southern
District of New York in the matter of Nicholas Parker, et al. v. United Industries Corporation,
2019.

Declaration, United States Bankruptcy Court Southern District of New York in the matter of
Rapid-American Corporation, et.al., v. Travelers Casualty and Surety Company, et al., 2019.

Deposition Testimony, Rebuttal and Expert Reports, United States District Court Central District
of California, Western Division in the matter of Oaktree Principal Fund V, LP., et al. v. Warburg
Pincus LLC, et al., 2018/2019.

Rebuttal Report, United States District Court, Northern District of California, San Jose Division,
in the matter of Patricia Weeks, et al v. Google, LLC, 2019.

Reply Declaration, Deposition Testimony, and Rebuttal Declaration, United States District Court
for the Southern District of New York, in the matter of Suzanna Bowling, et al. v. Johnson &
Johnson and McNeil Nutritionals, LLC, 2018.

Deposition Testimony and Expert Report, United States District Court Northern District
California in the matter of Colleen Gallagher et al. v. Bayer AG, Bayer Corporation, and Bayer
Healthcare LLC, 2018.

Deposition Testimony, Alameda County Superior Court in the matter of Stephen M. Snyder, Jack
L. Luikart, and Sandra R. Hernandez, solely in their capacities as trustees of the Western
Asbestos Settlement Trust v. California Insurance Guarantee Association. 2018.

Rebuttal Declaration, United States District Court for the Northern District of California, in the
matter of Jackie Fitzhenry-Russell v. The Coca Cola Company; and DOES 1-10, and DOES 1-
50, 2018.

Rebuttal Report, United States District Court Central District of California, in the matter of
David Spacone v. Elmer’s Products, Inc., a Delaware Corporation; and DOES 1-10, inclusive,
2018.

Rebuttal Report, United States District Court Central District of California, in the matter of
Stephen Wilson v. Odwalla, Inc., a California Corporation; The Coca Cola Company, a
Delaware Corporation; and DOES 1-10, inclusive, 2018.

Testimony, Deposition and Expert Report, United States District Court Southern District of New
York, in the matter of Effat S. Emamian v. Rockefeller University, 2018.

Deposition Testimony, Rebuttal and Supplemental Declarations, U.S. District Court, Northern
District of California, in the matter of Preston Jones and Shirin Delalat, et al. v. Nutiva, Inc.,
2017/2018.

Supplemental and Rebuttal Declarations, United States District Court Eastern District of
California, in the matter of Joan Martinelli, et al. v. Johnson & Johnson and McNeil
Nutritionals, LLC, 2017/2018.


 NERA Economic Consulting                                                                            3
           Case 20-10343-LSS         Doc 2007-1      Filed 02/02/21      Page 85 of 119




Rebuttal Declaration, United States District Court Southern District of New York, in the matter
of Jaish Markos, et al. v. Russell Brands, LLC, 2018.

Testimony, Deposition and Expert Reports, Circuit Court of Cook County, Illinois County
Department, Chancery Division in the matter of John Crane, Inc. v. Allianz, et al., 2015, 2016,
2017.

Deposition Testimony and Declaration, United States Court District of South Carolina Greenville
Division in Myriam Fejzulai and Monica Moore, et al. v. Sam’s West, Inc.; Sam’s East Inc.; and
Wal-Mart Stores, Inc., 2017.

Declaration, United States Court Central District of California in the matter of Morgan Chikosi,
et al. v. Sam’s West, Inc.; Sam’s East Inc.; and Wal-Mart Stores, Inc., 2017.

Rebuttal Reports, United States District Court Western District of Missouri, Western Division, in
the matter of In Re: Simply Orange, Orange Juice Marketing & Sales Practices Litigation, 2016.

Expert Report and Declarations, United States District Court for the Northern District of
California, in the matter of Senne, et al. vs. Office of the Commissioner of Baseball, et al., 2016.

Expert Report, Superior Court of the State of California County of Santa Clara, in the matter of
In Re: FireEye, Inc. Securities Litigation, 2016.

Affidavit, State of Wisconsin Circuit Court Milwaukee County, in the matter of Harley-
Davidson, Inc., v. Hartford Accident and Indemnity Company, et al., 2016.

Deposition Testimony and Rebuttal Report, United States District Court Northern District of
Ohio Eastern Division, in the matter of Christopher Meta, et al. v. Target Corporation, et al.,
2016.

Declarations and Deposition, United States District Court for the Central District of California
Western Division, in the matter of In Re NJOY, Inc. Consumer Class Action Litigation,
2015/2016.

Publications and Presentations (10 years)
“Trends in Wage and Hour Settlements: 2013 Update,” (co-author) NERA Monograph,
November 2013.

“Trends in Wage and Hour Settlements: 2012 Update,” (co-author) NERA Monograph, March
2013.

 “Trends in Wage and Hour Settlements: 2011 Update,” (co-author) NERA Monograph, March
2012.

“Recent Trends in Wage and Hour Settlements,” (co-author) NERA Monograph, March 2011.




 NERA Economic Consulting                                                                              4
           Case 20-10343-LSS     Doc 2007-1     Filed 02/02/21   Page 86 of 119




“Data in Wage and Hour Litigation: What to Do When You Have it and What to do When You
Don’t,” (co-author) NERA Monograph, November 2010.

“Get in the Game: The Latest News and Developments in Wage and Hour Litigation,” presented
at the 4th Annual Section of Labor and Employment Law Conference, Chicago, IL, November
2010.

                                                                             December 2020




 NERA Economic Consulting                                                                    5
Case 20-10343-LSS   Doc 2007-1   Filed 02/02/21   Page 87 of 119




                    EXHIBIT 2
              Case 20-10343-LSS           Doc 2007-1       Filed 02/02/21    Page 88 of 119


         A                                             B
1     Claim No.                                 Law Firm Name
2    1007         Slater Slater Schulman, LLP
3    10362        Slater Slater Schulman, LLP
4    10658        Hurley McKenna & Mertz, P.C
5    10696        Slater Slater Schulman, LLP
6    10775        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
7    108          Loren Rhoton
8    10820        Slater Slater Schulman, LLP
9    10872        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
10   10943        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
11   10965        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
12   11165        Slater Slater Schulman, LLP
13   11243        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
14   11366        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
15   11475        Andrews & Thornton, AAL, ALC
16   11598        Freese & Goss, PLLC
17   11645        Slater Slater Schulman, LLP
18   11669        Slater Slater Schulman, LLP
19   1173         Bonina & Bonina P.C.
20   11743        Slater Slater Schulman, LLP
21   12187        Slater Slater Schulman, LLP
22   12228        Junell & Associates, PLLC
23   1248         Slater Slater Schulman, LLP
24   12517        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
25   12589        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
26   12739        Slater Slater Schulman, LLP
27   12827        ASK LLP
28   12860        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
29   13049        Marc J . Bern & Partners, LLP
30   13143        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
31   13221        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
32   13226        Kraus and Kinsman Law Firm
33   13315        Slater Slater Schulman, LLP
34   13388        Junell & Associates, PLLC
35   13421        Junell & Associates, PLLC
36   13637        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
37   13662        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
38   13893        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
39   13906        N/A
40   13915        Slater Slater Schulman, LLP
41   14082        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
42   14092        Hurley McKenna & Mertz, P.C
43   14168        ASK LLP
44   14389        Hurley McKenna & Mertz, P.C
45   1442         Hurley McKenna & Mertz, P.C
46   14442        Junell & Associates, PLLC


                                                      1
              Case 20-10343-LSS           Doc 2007-1       Filed 02/02/21    Page 89 of 119


         A                                             B
1     Claim No.                                 Law Firm Name
47   14473        Junell & Associates, PLLC
48   14495        Junell & Associates, PLLC
49   14612        ASK LLP
50   14688        Junell & Associates, PLLC
51   14710        Junell & Associates, PLLC
52   14794        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
53   14822        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
54   14837        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
55   14951        Slater Slater Schulman, LLP
56   15165        Slater Slater Schulman, LLP
57   15326        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
58   15497        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
59   15531        IPG Law Group
60   15616        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
61   15639        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
62   15653        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
63   15801        Andrews & Thornton, AAL, ALC
64   15838        Damon J Baldone & Associates, APLC
65   15900        Hurley McKenna & Mertz, P.C
66   15979        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
67   16028        Freese & Goss, PLLC
68   16116        Hurley McKenna & Mertz, P.C
69   16386        Slater Slater Schulman, LLP
70   16625        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
71   16644        Hurley McKenna & Mertz, P.C
72   16708        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
73   16768        N/A
74   16785        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
75   16833        Hurley McKenna & Mertz, P.C
76   16924        Andrews & Thornton, AAL, ALC
77   17177        Hurley McKenna & Mertz, P.C
78   1729         Hurley McKenna & Mertz, P.C
79   17398        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
80   17448        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
81   17466        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
82   17520        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
83   17543        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
84   17560        Slater Slater Schulman, LLP
85   17648        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
86   17767        Kraus and Kinsman Law Firm
87   17856        Slater Slater Schulman, LLP
88   17970        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
89   17999        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
90   18181        Slater Slater Schulman, LLP
91   18212        Andrews & Thornton, AAL, ALC


                                                      2
               Case 20-10343-LSS           Doc 2007-1       Filed 02/02/21    Page 90 of 119


          A                                             B
 1     Claim No.                                 Law Firm Name
 92   1840         Slater Slater Schulman, LLP
 93   18427        Slater Slater Schulman, LLP
 94   18461        McDonald Worley, PC
 95   18479        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
 96   18556        Slater Slater Schulman, LLP
 97   18603        Winer, Burritt & Scott
 98   18630        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
 99   18747        The Carlson Law Firm, PC
100   18787        Pfau Cochran Vertetis Amala PLLC
101   18841        N/A
102   18867        Schneider Wallace Cottrell Konecky, LLP
103   19131        Hurley McKenna & Mertz, P.C
104   19227        Hurley McKenna & Mertz, P.C
105   19310        Slater Slater Schulman, LLP
106   19347        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
107   19456        Marc J . Bern & Partners, LLP
108   19712        Marc J . Bern & Partners, LLP
109   19920        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
110   19930        Slater Slater Schulman, LLP
111   19976        ASK LLP
112   20252        Andrews & Thornton, AAL, ALC
113   2034         Slater Slater Schulman, LLP
114   20392        Slater Slater Schulman, LLP
115   20418        Babin Law, LLC
116   20497        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
117   20498        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
118   20669        N/A
119   20677        Marc J . Bern & Partners, LLP
120   20695        Slater Slater Schulman, LLP
121   20713        Slater Slater Schulman, LLP
122   20852        Slater Slater Schulman, LLP
123   20873        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
124   20912        Marc J . Bern & Partners, LLP
125   20975        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
126   21022        Marc J . Bern & Partners, LLP
127   21042        Marc J . Bern & Partners, LLP
128   21121        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
129   21241        Marc J . Bern & Partners, LLP
130   21259        ASK LLP
131   21611        Marc J . Bern & Partners, LLP
132   21683        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
133   21726        Marc J . Bern & Partners, LLP
134   21752        Marc J . Bern & Partners, LLP
135   21759        Marc J . Bern & Partners, LLP
136   21809        Marc J . Bern & Partners, LLP


                                                       3
               Case 20-10343-LSS           Doc 2007-1       Filed 02/02/21    Page 91 of 119


          A                                             B
 1     Claim No.                                 Law Firm Name
137   21831        Marc J . Bern & Partners, LLP
138   21850        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
139   21919        Junell & Associates, PLLC
140   22001        Hurley McKenna & Mertz, P.C
141   22092        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
142   22148        Forman Law Offices, P.A.
143   22220        Hurley McKenna & Mertz, P.C
144   2226         N/A
145   2228         Paradowski Law
146   22292        Junell & Associates, PLLC
147   22295        Andrews & Thornton, AAL, ALC
148   22304        Marc J . Bern & Partners, LLP
149   22344        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
150   22482        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
151   22519        Marc J . Bern & Partners, LLP
152   22630        Marc J . Bern & Partners, LLP
153   2270         Slater Slater Schulman, LLP
154   22806        Slater Slater Schulman, LLP
155   22900        Hurley McKenna & Mertz, P.C
156   23010        Andrews & Thornton, AAL, ALC
157   23382        Kraus and Kinsman Law Firm
158   23424        Danizger & De Llano, LLP
159   23519        Slater Slater Schulman, LLP
160   23563        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
161   23660        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
162   2378         Andreozzi + Foote
163   23804        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
164   2383         Slater Slater Schulman, LLP
165   23857        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
166   23929        Slater Slater Schulman, LLP
167   240          N/A
168   24052        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
169   2406         N/A
170   24212        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
171   24222        Junell & Associates, PLLC
172   24234        Junell & Associates, PLLC
173   24264        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
174   24279        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
175   2432         N/A
176   24320        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
177   24334        Hurley McKenna & Mertz, P.C
178   24336        James, Vernon & Weeks, P.A.; Donahoo & Associates, PC
179   24348        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
180   24394        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
181   24724        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale


                                                       4
               Case 20-10343-LSS           Doc 2007-1       Filed 02/02/21    Page 92 of 119


          A                                             B
 1     Claim No.                                  Law Firm Name
182   24739        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
183   24833        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
184   24849        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
185   24875        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
186   24928        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
187   25101        Napoli Schkolnik PLLC
188   25134        Joseph Joy & Associates, APLC & Jason J. Joy & Associates, APLC
189   25359        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
190   25453        Danizger & De Llano, LLP
191   25459        Hurley McKenna & Mertz, P.C
192   25639        Slater Slater Schulman, LLP
193   25816        ASK LLP
194   25863        Jeff Anderson & Associates P.A
195   25926        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
196   2606         N/A
197   26099        Slater Slater Schulman, LLP
198   26204        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
199   26285        Junell & Associates, PLLC
200   26421        Junell & Associates, PLLC
201   26423        Junell & Associates, PLLC
202   26496        Slater Slater Schulman, LLP
203   26529        Andrews & Thornton, AAL, ALC
204   2654         Hurley McKenna & Mertz, P.C
205   26628        Paluch Law LLC
206   26704        Liakos Law, APC
207   26717        Hurley McKenna & Mertz, P.C
208   268          Slater Slater Schulman, LLP
209   26818        N/A
210   26827        N/A
211   26868        The Moody Law Firm, Inc
212   26892        N/A
213   27074        Slater Slater Schulman, LLP
214   27196        Slater Slater Schulman, LLP
215   27235        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
216   27366        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
217   27431        Junell & Associates, PLLC
218   27715        Slater Slater Schulman, LLP
219   27729        Hurley McKenna & Mertz, P.C
220   27841        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
221   28120        Hair Shunnarah Trial Attorneys
222   28149        ASK LLP
223   28184        Hurley McKenna & Mertz, P.C
224   28193        N/A
225   28202        Marc J . Bern & Partners, LLP
226   28206        Pfau Cochran Vertetis Amala PLLC


                                                       5
               Case 20-10343-LSS           Doc 2007-1       Filed 02/02/21    Page 93 of 119


          A                                             B
 1     Claim No.                                 Law Firm Name
227   28369        N/A
228   28379        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
229   28400        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
230   28460        Hurley McKenna & Mertz, P.C
231   28557        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
232   28671        Marc J . Bern & Partners, LLP
233   28685        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
234   28695        ASK LLP
235   28708        Marc J . Bern & Partners, LLP
236   28716        ASK LLP
237   28892        Junell & Associates, PLLC
238   28953        Mitchell A. Toups, Ltd.
239   29099        Marc J . Bern & Partners, LLP
240   29188        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
241   29240        Crew Janci LLP
242   29328        Slater Slater Schulman, LLP
243   29357        ASK LLP
244   29368        Slater Slater Schulman, LLP
245   29421        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
246   29477        ASK LLP
247   29536        ASK LLP
248   29539        ASK LLP
249   2962         Slater Slater Schulman, LLP
250   29633        Danizger & De Llano, LLP
251   29758        Davis Bethune & Jones Law
252   29790        Davis Bethune & Jones Law
253   29839        Kraus and Kinsman Law Firm
254   29946        Kraus and Kinsman Law Firm
255   29985        Kraus and Kinsman Law Firm
256   29993        Kraus and Kinsman Law Firm
257   30010        Napoli Schkolnik PLLC
258   30035        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
259   30041        Kraus and Kinsman Law Firm
260   30126        Kraus and Kinsman Law Firm
261   30133        Kraus and Kinsman Law Firm
262   3028         N/A
263   30284        Kraus and Kinsman Law Firm
264   30483        Kraus and Kinsman Law Firm
265   30537        Kraus and Kinsman Law Firm
266   30540        Kraus and Kinsman Law Firm
267   30555        Kraus and Kinsman Law Firm
268   30768        ASK LLP
269   30827        Kraus and Kinsman Law Firm
270   30846        Hurley McKenna & Mertz, P.C
271   30895        ASK LLP


                                                       6
               Case 20-10343-LSS           Doc 2007-1       Filed 02/02/21    Page 94 of 119


          A                                             B
 1     Claim No.                                 Law Firm Name
272   31002        ASK LLP
273   31003        ASK LLP
274   31049        ASK LLP
275   31118        ASK LLP
276   31185        ASK LLP
277   31222        Marc J . Bern & Partners, LLP
278   31245        Liakos Law, APC
279   31281        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
280   31367        ASK LLP
281   31384        Liakos Law, APC
282   31425        ASK LLP
283   31520        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
284   3161         Hurley McKenna & Mertz, P.C
285   31727        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
286   31809        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
287   31838        Slater Slater Schulman, LLP
288   3195         N/A
289   31959        Slater Slater Schulman, LLP
290   32058        Slater Slater Schulman, LLP
291   32076        Andrews & Thornton, AAL, ALC
292   32089        Porter Malouf Law Firm
293   32214        Kraus and Kinsman Law Firm
294   32230        Pfau Cochran Vertetis Amala PLLC
295   32340        Slater Slater Schulman, LLP
296   32351        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
297   32398        Kraus and Kinsman Law Firm
298   32439        N/A
299   32445        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
300   32463        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
301   3252         Hurley McKenna & Mertz, P.C
302   32558        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
303   3257         Hurley McKenna & Mertz, P.C
304   32698        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
305   32715        Andrews & Thornton, AAL, ALC
306   33045        Kraus and Kinsman Law Firm
307   3310         Slater Slater Schulman, LLP
308   33270        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
309   33285        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
310   33317        ASK LLP
311   3335         Slater Slater Schulman, LLP
312   33392        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
313   33611        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
314   33627        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
315   33752        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
316   33784        Marc J . Bern & Partners, LLP


                                                       7
               Case 20-10343-LSS           Doc 2007-1       Filed 02/02/21    Page 95 of 119


          A                                             B
 1     Claim No.                                  Law Firm Name
317   33842        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
318   3386         N/A
319   33906        Kraus and Kinsman Law Firm
320   34041        Marc J . Bern & Partners, LLP
321   34137        Andreozzi + Foote
322   34261        Marc J . Bern & Partners, LLP
323   34304        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
324   34531        Dumas & Vaughn, LLC
325   34609        Marc J . Bern & Partners, LLP
326   34728        ASK LLP
327   34837        Slater Slater Schulman, LLP
328   34892        Slater Slater Schulman, LLP
329   34934        ASK LLP
330   35026        Andrews & Thornton, AAL, ALC
331   35059        ASK LLP
332   35092        The Law Office of L. Paul Mankin
333   35120        Colter Legal PLLC
334   35432        Forman Law Offices, P.A.
335   35452        Freese & Goss, PLLC
336   35542        Liakos Law, APC
337   35605        Wolf, Rifkin, Shapiro, Schulman & Rabkin LLP
338   35607        Freese & Goss, PLLC
339   35677        Wolf, Rifkin, Shapiro, Schulman & Rabkin LLP
340   35680        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
341   35699        Freese & Goss, PLLC
342   35709        Wolf, Rifkin, Shapiro, Schulman & Rabkin LLP
343   3584         Andrews & Thornton, AAL, ALC
344   35840        Kraus and Kinsman Law Firm
345   3593         Andrews & Thornton, AAL, ALC
346   35983        Kraus and Kinsman Law Firm
347   36147        Marc J . Bern & Partners, LLP
348   36221        Forman Law Offices, P.A.
349   36368        Danizger & De Llano, LLP
350   36393        Danizger & De Llano, LLP
351   36468        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
352   365          Slater Slater Schulman, LLP
353   3655         N/A
354   36572        Moreli Law Firm PLLC
355   3675         Pfau Cochran Vertetis Amala PLLC
356   36791        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
357   36883        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
358   36901        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
359   37034        Ashcraft & Gerel, LLP
360   37062        ASK LLP
361   37063        ASK LLP


                                                       8
               Case 20-10343-LSS           Doc 2007-1       Filed 02/02/21    Page 96 of 119


          A                                             B
 1     Claim No.                                 Law Firm Name
362   3713         Slater Slater Schulman, LLP
363   37239        ASK LLP
364   37257        The Moody Law Firm, Inc
365   37429        Slater Slater Schulman, LLP
366   37452        Marc J . Bern & Partners, LLP
367   37465        Swensen & Shelley, PLLC
368   37531        Slater Slater Schulman, LLP
369   37535        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
370   37624        The Moody Law Firm, Inc
371   37778        Marc J . Bern & Partners, LLP
372   37809        Damon J Baldone & Associates, APLC
373   37956        Slater Slater Schulman, LLP
374   38016        ASK LLP
375   38038        ASK LLP
376   38193        ASK LLP
377   38211        N/A
378   38281        Pfau Cochran Vertetis Amala PLLC
379   38309        Andrews & Thornton, AAL, ALC
380   3834         Slater Slater Schulman, LLP
381   38380        Andrews & Thornton, AAL, ALC
382   38391        The Law Office of L. Paul Mankin
383   38682        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
384   38783        Kraus and Kinsman Law Firm
385   3886         Slater Slater Schulman, LLP
386   38875        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
387   38934        Slater Slater Schulman, LLP
388   38967        Jeff Anderson & Associates P.A
389   38970        Horowitz Law Firm
390   39003        Hurley McKenna & Mertz, P.C
391   39032        Slater Slater Schulman, LLP
392   39043        ASK LLP
393   39288        Slater Slater Schulman, LLP
394   39335        ASK LLP
395   39379        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
396   39444        ASK LLP
397   39599        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
398   3973         Hurley McKenna & Mertz, P.C
399   39816        Law Offices of Donald G. Norris
400   39918        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
401   40024        Law Offices of Donald G. Norris
402   40053        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
403   40137        Weller Green Toups & Terrell LLP
404   40189        Slater Slater Schulman, LLP
405   40223        Slater Slater Schulman, LLP
406   40228        Andreozzi + Foote


                                                       9
               Case 20-10343-LSS           Doc 2007-1       Filed 02/02/21    Page 97 of 119


          A                                             B
 1     Claim No.                                 Law Firm Name
407   40362        Mokaram Law Firm
408   40431        The Law Office of L. Paul Mankin
409   40522        N/A
410   40555        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
411   40573        The Webster Law Firm
412   40689        Andrews & Thornton, AAL, ALC
413   40714        Crew Janci LLP
414   40834        Danizger & De Llano, LLP
415   40954        Moreli Law Firm PLLC
416   41024        ASK LLP
417   41055        Liakos Law, APC
418   41149        The Zalkin Law Firm PC
419   41158        ASK LLP
420   41175        ASK LLP
421   41191        ASK LLP
422   41297        Law Office of Joseph A. Bluemel, III, P.S
423   41867        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
424   42055        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
425   42089        Andreozzi + Foote
426   42105        Slater Slater Schulman, LLP
427   4218         N/A
428   42230        Danizger & De Llano, LLP
429   42286        Weller Green Toups & Terrell LLP
430   42316        Andreozzi + Foote
431   42374        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
432   42391        ASK LLP
433   42404        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
434   42426        Andreozzi + Foote
435   42535        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
436   42585        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
437   42621        Marc J . Bern & Partners, LLP
438   42894        Marc J . Bern & Partners, LLP
439   42998        N/A
440   43017        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
441   43143        Marc J . Bern & Partners, LLP
442   43176        Marc J . Bern & Partners, LLP
443   43238        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
444   4330         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
445   43302        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
446   43351        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
447   43375        Hurley McKenna & Mertz, P.C
448   43505        ASK LLP
449   43652        Levy Konigsberg LLP
450   43673        ASK LLP
451   43702        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale


                                                       10
               Case 20-10343-LSS           Doc 2007-1       Filed 02/02/21    Page 98 of 119


          A                                             B
 1     Claim No.                                  Law Firm Name
452   43995        Schneider Wallace Cottrell Konecky, LLP
453   44129        ASK LLP
454   44160        Brent Coon & Associates
455   44177        Colter Legal PLLC
456   44199        Slater Slater Schulman, LLP
457   44276        Buckfire & Buckfire PC
458   44337        Crew Janci LLP
459   44497        Swensen & Shelley, PLLC
460   44508        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
461   44576        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
462   44636        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
463   44659        ASK LLP
464   4476         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
465   44907        The Law Office of L. Paul Mankin
466   44966        Slater Slater Schulman, LLP
467   44981        ASK LLP
468   4505         Slater Slater Schulman, LLP
469   45186        Swensen & Shelley, PLLC
470   45248        Andrews & Thornton, AAL, ALC
471   45269        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
472   45316        Andrews & Thornton, AAL, ALC
473   45347        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
474   45413        N/A
475   4544         N/A
476   45589        Andrews & Thornton, AAL, ALC
477   45823        Hurley McKenna & Mertz, P.C
478   45941        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
479   45998        Levin, Papantonio, Thomas, Mitchell, Rafferty, Proctor, P.A
480   46372        Marc J . Bern & Partners, LLP
481   46428        Junell & Associates, PLLC
482   46475        Junell & Associates, PLLC
483   46480        Danizger & De Llano, LLP
484   46556        The Law Office of L. Paul Mankin
485   46652        Andreozzi + Foote
486   46661        ASK LLP
487   46673        Slater Slater Schulman, LLP
488   46868        ASK LLP
489   4696         Slater Slater Schulman, LLP
490   47136        Horowitz Law Firm
491   4739         Andrews & Thornton, AAL, ALC
492   47520        Danizger & De Llano, LLP
493   47618        ASK LLP
494   47671        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
495   47742        ASK LLP
496   47941        ASK LLP


                                                       11
               Case 20-10343-LSS           Doc 2007-1       Filed 02/02/21    Page 99 of 119


          A                                             B
 1     Claim No.                                 Law Firm Name
497   4801         Marc J . Bern & Partners, LLP
498   48081        Panish Shea & Boyle, LLP
499   48110        Crew Janci LLP
500   48183        Equitas Advocates PC
501   48187        Equitas Advocates PC
502   48271        Slater Slater Schulman, LLP
503   48446        Panish Shea & Boyle, LLP
504   48468        Slater Slater Schulman, LLP
505   48817        Danizger & De Llano, LLP
506   48884        D Miller & Associates, PLLC
507   48888        Fasy Law PLLC
508   48953        D Miller & Associates, PLLC
509   49022        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
510   49111        Slater Slater Schulman, LLP
511   49187        Slater Slater Schulman, LLP
512   49252        Slater Slater Schulman, LLP
513   49443        Weller Green Toups & Terrell LLP
514   49480        Weller Green Toups & Terrell LLP
515   4949         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
516   49573        Hurley McKenna & Mertz, P.C
517   49631        ASK LLP
518   49749        Paluch Law LLC
519   49765        ASK LLP
520   49783        Paluch Law LLC
521   49812        ASK LLP
522   49822        Danizger & De Llano, LLP
523   49869        D Miller & Associates, PLLC
524   49889        ASK LLP
525   49941        ASK LLP
526   50023        D Miller & Associates, PLLC
527   50263        Schneider Wallace Cottrell Konecky, LLP
528   50352        ASK LLP
529   50365        Slater Slater Schulman, LLP
530   50405        ASK LLP
531   50419        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
532   50685        Slater Slater Schulman, LLP
533   50690        ASK LLP
534   50715        ASK LLP
535   50782        ASK LLP
536   50964        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
537   50975        Slater Slater Schulman, LLP
538   51011        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
539   51067        ASK LLP
540   51185        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
541   51207        Christina Pendleton & Associates PC


                                                       12
              Case 20-10343-LSS           Doc 2007-1        Filed 02/02/21    Page 100 of 119


          A                                             B
 1     Claim No.                                  Law Firm Name
542   51318        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
543   51343        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
544   51475        The Moody Law Firm, Inc
545   51525        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
546   51544        Marc J . Bern & Partners, LLP
547   51554        Andrews & Thornton, AAL, ALC
548   51579        Andrews & Thornton, AAL, ALC
549   51639        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
550   51756        Napoli Schkolnik PLLC
551   51784        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
552   52008        Andrews & Thornton, AAL, ALC
553   52183        Andrews & Thornton, AAL, ALC
554   52191        Christina Pendleton & Associates PC
555   52239        Andrews & Thornton, AAL, ALC
556   52281        Andrews & Thornton, AAL, ALC
557   52303        Andrews & Thornton, AAL, ALC
558   52326        Slater Slater Schulman, LLP
559   52350        Slater Slater Schulman, LLP
560   52367        Slater Slater Schulman, LLP
561   52392        ASK LLP
562   52486        Andrews & Thornton, AAL, ALC
563   52516        Slater Slater Schulman, LLP
564   52548        The Moody Law Firm, Inc
565   5255         Slater Slater Schulman, LLP
566   52741        Marc J . Bern & Partners, LLP
567   52753        Andreozzi + Foote
568   52790        Marc J . Bern & Partners, LLP
569   52838        Andrews & Thornton, AAL, ALC
570   52839        D Miller & Associates, PLLC
571   52850        Andrews & Thornton, AAL, ALC
572   52868        Andrews & Thornton, AAL, ALC
573   52902        Andrews & Thornton, AAL, ALC
574   52924        Napoli Schkolnik PLLC
575   53130        Andrews & Thornton, AAL, ALC
576   53145        Damon J Baldone & Associates, APLC
577   53171        ASK LLP
578   53177        Slater Slater Schulman, LLP
579   53178        Andrews & Thornton, AAL, ALC
580   53316        Andrews & Thornton, AAL, ALC
581   53356        Andrews & Thornton, AAL, ALC
582   53373        D Miller & Associates, PLLC
583   53510        Andrews & Thornton, AAL, ALC
584   5355         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
585   53567        Andrews & Thornton, AAL, ALC
586   53571        Nye Stirling Hale & Miller LLP


                                                       13
              Case 20-10343-LSS           Doc 2007-1        Filed 02/02/21    Page 101 of 119


          A                                             B
 1     Claim No.                                 Law Firm Name
587   53572        Andrews & Thornton, AAL, ALC
588   53580        Andrews & Thornton, AAL, ALC
589   53657        Andrews & Thornton, AAL, ALC
590   53669        D Miller & Associates, PLLC
591   53717        Andrews & Thornton, AAL, ALC
592   53735        Andrews & Thornton, AAL, ALC
593   53776        Andrews & Thornton, AAL, ALC
594   53795        Andrews & Thornton, AAL, ALC
595   53807        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
596   53842        Andrews & Thornton, AAL, ALC
597   53861        Andrews & Thornton, AAL, ALC
598   53888        Andrews & Thornton, AAL, ALC
599   53893        Pourasef Law, PLCC
600   53925        Andrews & Thornton, AAL, ALC
601   5393         Slater Slater Schulman, LLP
602   53935        Berger Montague; Nye Stirling Hale & Miller LLP; Motley Rice
603   54060        Kraus and Kinsman Law Firm
604   5431         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
605   5434         Slater Slater Schulman, LLP
606   54382        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
607   54488        Freese & Goss, PLLC
608   54540        Merson Law PLLC
609   54669        Brent Coon & Associates
610   54671        Napoli Schkolnik PLLC
611   54932        Slater Slater Schulman, LLP
612   54936        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
613   54948        Slater Slater Schulman, LLP
614   5502         Aylstock, Witkin, Kreis, & Overholtz, PLLC
615   55027        ASK LLP
616   55101        Parker & Waichman LLP
617   55177        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
618   55216        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
619   55240        Moreli Law Firm PLLC
620   55299        Marc J . Bern & Partners, LLP
621   55363        Slater Slater Schulman, LLP
622   55372        Gordon & Partners
623   55374        Marc J . Bern & Partners, LLP
624   55427        ASK LLP
625   55586        ASK LLP
626   55690        Marc J . Bern & Partners, LLP
627   55699        ASK LLP
628   55735        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
629   55740        ASK LLP
630   55779        ASK LLP
631   55791        Napoli Schkolnik PLLC


                                                       14
              Case 20-10343-LSS           Doc 2007-1        Filed 02/02/21    Page 102 of 119


          A                                             B
 1     Claim No.                                 Law Firm Name
632   55902        ASK LLP
633   55947        Slater Slater Schulman, LLP
634   55982        The Law Office of L. Paul Mankin
635   56095        ASK LLP
636   56096        Jeff Anderson & Associates P.A
637   56213        Andrews & Thornton, AAL, ALC
638   5622         Slater Slater Schulman, LLP
639   56256        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
640   56417        ASK LLP
641   56507        Napoli Schkolnik PLLC
642   56524        Linder Sattler & Rogowsky, LLP
643   56530        Slater Slater Schulman, LLP
644   56610        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
645   56613        ASK LLP
646   56619        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
647   56714        Andrus Wagstaff, PC
648   56732        Slater Slater Schulman, LLP
649   56739        Slater Slater Schulman, LLP
650   56783        Danizger & De Llano, LLP
651   56866        Andrews & Thornton, AAL, ALC
652   56923        ASK LLP
653   57161        ASK LLP
654   57311        ASK LLP
655   57317        ASK LLP
656   57439        Slater Slater Schulman, LLP
657   5755         Hurley McKenna & Mertz, P.C
658   57555        Estey & Bomberger, LLP, Cutter Law, PC
659   57679        Napoli Schkolnik PLLC
660   57755        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
661   57783        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
662   57804        Marc J . Bern & Partners, LLP
663   57813        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
664   57876        Napoli Schkolnik PLLC
665   57883        Marc J . Bern & Partners, LLP
666   57957        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
667   57966        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
668   57972        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
669   57989        Napoli Schkolnik PLLC
670   58085        Damon J Baldone & Associates, APLC
671   58214        Marc J . Bern & Partners, LLP
672   58229        Marc J . Bern & Partners, LLP
673   58313        D Miller & Associates, PLLC
674   58534        Freese & Goss, PLLC
675   58542        Marc J . Bern & Partners, LLP
676   58774        Marc J . Bern & Partners, LLP


                                                       15
              Case 20-10343-LSS           Doc 2007-1        Filed 02/02/21    Page 103 of 119


          A                                             B
 1     Claim No.                                 Law Firm Name
677   58947        Slater Slater Schulman, LLP
678   58995        Slater Slater Schulman, LLP
679   59053        Mokaram Law Firm
680   59083        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
681   59380        Napoli Schkolnik PLLC
682   59591        Swensen & Shelley, PLLC
683   59594        Kraus and Kinsman Law Firm
684   59648        Slater Slater Schulman, LLP
685   59674        Kraus and Kinsman Law Firm
686   59727        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
687   59870        Andrews & Thornton, AAL, ALC
688   59883        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
689   59925        Napoli Schkolnik PLLC
690   59969        Law Office of Carmen L. Durso
691   59992        Napoli Schkolnik PLLC
692   60045        Napoli Schkolnik PLLC
693   60061        ASK LLP
694   60141        Jeff Anderson & Associates P.A
695   60169        Andrews & Thornton, AAL, ALC
696   60192        Andrews & Thornton, AAL, ALC
697   60202        Kraus and Kinsman Law Firm
698   6028         Hurley McKenna & Mertz, P.C
699   6037         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
700   60443        Panish Shea & Boyle, LLP
701   60466        Slater Slater Schulman, LLP
702   60493        Andrews & Thornton, AAL, ALC
703   60514        Andrews & Thornton, AAL, ALC
704   60522        Andrews & Thornton, AAL, ALC
705   60618        Andrews & Thornton, AAL, ALC
706   60621        D Miller & Associates, PLLC
707   60634        ASK LLP
708   60645        ASK LLP
709   60722        Danizger & De Llano, LLP
710   60872        Andrews & Thornton, AAL, ALC
711   60945        ASK LLP
712   61025        D Miller & Associates, PLLC
713   61073        Andrews & Thornton, AAL, ALC
714   61080        Andrews & Thornton, AAL, ALC
715   61094        Andrews & Thornton, AAL, ALC
716   61102        Andrews & Thornton, AAL, ALC
717   61131        ASK LLP
718   61161        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
719   61220        Andrews & Thornton, AAL, ALC
720   61224        Andrews & Thornton, AAL, ALC
721   61244        D Miller & Associates, PLLC


                                                       16
              Case 20-10343-LSS           Doc 2007-1        Filed 02/02/21    Page 104 of 119


          A                                             B
 1     Claim No.                                 Law Firm Name
722   61247        Andrews & Thornton, AAL, ALC
723   6135         Slater Slater Schulman, LLP
724   61374        Andrews & Thornton, AAL, ALC
725   61500        Andrews & Thornton, AAL, ALC
726   61511        Marc J . Bern & Partners, LLP
727   61601        The Moody Law Firm, Inc
728   61802        Estey & Bomberger, LLP, Cutter Law, PC
729   62           N/A
730   62009        Swensen & Shelley, PLLC
731   62014        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
732   62279        Jason J. Joy & Associates, PLLC
733   62280        Jason J. Joy & Associates, PLLC
734   62350        D Miller & Associates, PLLC
735   62356        Marc J . Bern & Partners, LLP
736   62450        D Miller & Associates, PLLC
737   625          Slater Slater Schulman, LLP
738   62504        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
739   6265         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
740   62859        Freese & Goss, PLLC
741   62860        Slater Slater Schulman, LLP
742   62895        Freese & Goss, PLLC
743   62899        Freese & Goss, PLLC
744   62924        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
745   62994        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
746   63001        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
747   63099        Marc J . Bern & Partners, LLP
748   63233        Slater Slater Schulman, LLP
749   63412        Kraus and Kinsman Law Firm
750   63414        Kraus and Kinsman Law Firm
751   63437        Napoli Schkolnik PLLC
752   63528        Estey & Bomberger, LLP, Cutter Law, PC
753   6364         N/A
754   63694        Junell & Associates, PLLC
755   63751        Pfau Cochran Vertetis Amala PLLC
756   63919        Mokaram Law Firm
757   63923        Napoli Schkolnik PLLC
758   63939        Slater Slater Schulman, LLP
759   63940        Bailey Cowan Heckaman, PLLC
760   64065        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
761   64157        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
762   64378        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
763   64380        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
764   64409        Slater Slater Schulman, LLP
765   64428        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
766   64443        Slater Slater Schulman, LLP


                                                       17
              Case 20-10343-LSS           Doc 2007-1        Filed 02/02/21    Page 105 of 119


          A                                             B
 1     Claim No.                                 Law Firm Name
767   64539        ASK LLP
768   6462         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
769   64719        ASK LLP
770   6475         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
771   64795        N/A
772   64877        Hilliard Martinez Gonzales LLP
773   64930        Hilliard Martinez Gonzales LLP
774   64937        Moreli Law Firm PLLC
775   6494         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
776   64981        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
777   64992        Kraus and Kinsman Law Firm
778   64995        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
779   65032        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
780   65044        Kraus and Kinsman Law Firm
781   65057        Marc J . Bern & Partners, LLP
782   65175        Pourasef Law, PLCC
783   65208        Babin Law, LLC
784   65253        Babin Law, LLC
785   65351        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
786   65401        Andrews & Thornton, AAL, ALC
787   65446        Estey & Bomberger, LLP, Cutter Law, PC
788   65547        ASK LLP
789   6569         Slater Slater Schulman, LLP
790   65707        Law Offices of Mitchell Garabedian
791   65738        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
792   65856        Hanna; Vander Ploeg, LLC
793   65940        Andrews & Thornton, AAL, ALC
794   65999        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
795   66021        The Moody Law Firm, Inc
796   66034        Law Offices of Mitchell Garabedian
797   66113        Bailey Cowan Heckaman, PLLC
798   6618         Slater Slater Schulman, LLP
799   66268        Paluch Law LLC
800   66275        Bailey Cowan Heckaman, PLLC
801   66298        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
802   66351        Andrews & Thornton, AAL, ALC
803   66375        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
804   66378        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
805   66433        Andrews & Thornton, AAL, ALC
806   66488        Danizger & De Llano, LLP
807   66617        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
808   66662        The Moody Law Firm, Inc
809   66680        The Moody Law Firm, Inc
810   66687        The Moody Law Firm, Inc
811   66708        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale


                                                       18
              Case 20-10343-LSS           Doc 2007-1        Filed 02/02/21    Page 106 of 119


          A                                             B
 1     Claim No.                                   Law Firm Name
812   66740        Weller Green Toups & Terrell LLP
813   66743        D Miller & Associates, PLLC
814   66755        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
815   66774        The Moody Law Firm, Inc
816   66855        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
817   66956        D Miller & Associates, PLLC
818   66972        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
819   67003        Davis Bethune & Jones Law
820   67029        Davis Bethune & Jones Law
821   67045        Davis Bethune & Jones Law
822   67231        N/A
823   67452        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
824   67456        Kraus and Kinsman Law Firm
825   67458        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
826   67525        ASK LLP
827   67527        ASK LLP
828   67555        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
829   67613        Paluch Law LLC
830   67629        Hilliard Martinez Gonzales LLP
831   67649        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
832   67678        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
833   6778         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
834   67780        Slater Slater Schulman, LLP
835   67784        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
836   67890        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
837   67926        Danizger & De Llano, LLP
838   6794         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
839   67962        ASK LLP
840   68008        Babin Law, LLC
841   68237        Berger Montague; Nye Stirling Hale & Miller LLP; Motley Rice
842   68294        N/A
843   68325        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
844   68371        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
845   68511        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
846   68597        Law Offices of Donald G. Norris
847   6865         Slater Slater Schulman, LLP
848   68685        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
849   68707        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
850   68713        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
851   68751        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
852   68832        Hilliard Martinez Gonzales LLP
853   69138        Slater Slater Schulman, LLP
854   69184        Pourasef Law, PLCC
855   69216        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
856   69251        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale


                                                       19
              Case 20-10343-LSS           Doc 2007-1        Filed 02/02/21    Page 107 of 119


          A                                             B
 1     Claim No.                                 Law Firm Name
857   69283        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
858   69378        Slater Slater Schulman, LLP
859   69387        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
860   69592        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
861   69673        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
862   69703        ASK LLP
863   69741        Slater Slater Schulman, LLP
864   69754        Andrews & Thornton, AAL, ALC
865   69935        Junell & Associates, PLLC
866   69941        Junell & Associates, PLLC
867   69944        Slater Slater Schulman, LLP
868   70106        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
869   70131        ASK LLP
870   70161        Junell & Associates, PLLC
871   70230        Junell & Associates, PLLC
872   70272        Slater Slater Schulman, LLP
873   70353        Junell & Associates, PLLC
874   70384        Bradshaw & Bryant, PLLC
875   70408        Andrews & Thornton, AAL, ALC
876   70428        Junell & Associates, PLLC
877   70514        ASK LLP
878   70553        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
879   70611        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
880   70625        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
881   70682        Slater Slater Schulman, LLP
882   7085         Slater Slater Schulman, LLP
883   70859        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
884   70986        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
885   71063        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
886   71199        Junell & Associates, PLLC
887   71255        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
888   71276        Marc J . Bern & Partners, LLP
889   71364        Damon J Baldone & Associates, APLC
890   71431        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
891   71469        James Harris Law, PLLC
892   71573        Mary Alexander & Associates, P.C.
893   71583        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
894   71634        D Miller & Associates, PLLC
895   71696        James Harris Law, PLLC
896   71697        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
897   71707        Herman Law Firm
898   71714        N/A
899   71723        Estey & Bomberger, LLP, Cutter Law, PC
900   71783        Marc J . Bern & Partners, LLP
901   71850        Davis Bethune & Jones Law


                                                       20
              Case 20-10343-LSS           Doc 2007-1        Filed 02/02/21    Page 108 of 119


          A                                             B
 1     Claim No.                                 Law Firm Name
902   719          Slater Slater Schulman, LLP
903   71954        D Miller & Associates, PLLC
904   7200         Slater Slater Schulman, LLP
905   72014        Marc J . Bern & Partners, LLP
906   72040        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
907   72057        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
908   72061        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
909   72084        Gilleon Law Firm
910   72143        Marc J . Bern & Partners, LLP
911   72157        Marc J . Bern & Partners, LLP
912   72223        Slater Slater Schulman, LLP
913   72268        Dordulian Law Group
914   72310        Dordulian Law Group
915   72344        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
916   72352        Danizger & De Llano, LLP
917   72359        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
918   72372        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
919   72374        Bailey Cowan Heckaman, PLLC
920   72397        Marc J . Bern & Partners, LLP
921   72406        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
922   72504        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
923   72507        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
924   72517        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
925   72518        The Carlson Law Firm, PC
926   72528        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
927   72550        Moreli Law Firm PLLC
928   72588        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
929   72615        Davis Bethune & Jones Law
930   72644        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
931   72691        Moreli Law Firm PLLC
932   72726        N/A
933   72740        Marc J . Bern & Partners, LLP
934   72875        James Harris Law, PLLC
935   72955        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
936   73047        Marc J . Bern & Partners, LLP
937   73101        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
938   73181        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
939   73184        Andrews & Thornton, AAL, ALC
940   73214        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
941   73267        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
942   73428        Kraus and Kinsman Law Firm
943   73664        Kraus and Kinsman Law Firm
944   73725        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
945   73808        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
946   73895        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale


                                                       21
              Case 20-10343-LSS           Doc 2007-1        Filed 02/02/21    Page 109 of 119


          A                                             B
 1     Claim No.                                 Law Firm Name
947   73896        Slater Slater Schulman, LLP
948   73916        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
949   73940        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
950   73954        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
951   73960        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
952   73965        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
953   73979        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
954   73984        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
955   74009        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
956   74067        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
957   74113        Paluch Law LLC
958   74201        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
959   74261        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
960   7430         Slater Slater Schulman, LLP
961   74375        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
962   74429        D Miller & Associates, PLLC
963   74500        Danizger & De Llano, LLP
964   74514        Slater Slater Schulman, LLP
965   74551        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
966   74805        Kraus and Kinsman Law Firm
967   74820        Kraus and Kinsman Law Firm
968   74871        Kraus and Kinsman Law Firm
969   74896        Kraus and Kinsman Law Firm
970   74921        Kraus and Kinsman Law Firm
971   75001        Slater Slater Schulman, LLP
972   75072        Napoli Schkolnik PLLC
973   75266        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
974   75269        Babin Law, LLC
975   75367        Kraus and Kinsman Law Firm
976   75407        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
977   75509        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
978   75523        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
979   75529        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
980   75550        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
981   75568        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
982   75679        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
983   75694        Kraus and Kinsman Law Firm
984   75715        Marc J . Bern & Partners, LLP
985   75756        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
986   75780        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
987   75795        Marc J . Bern & Partners, LLP
988   75800        N/A
989   75821        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
990   75880        Marc J . Bern & Partners, LLP
991   75888        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale


                                                       22
               Case 20-10343-LSS           Doc 2007-1        Filed 02/02/21    Page 110 of 119


           A                                             B
  1     Claim No.                                 Law Firm Name
 992   76057        Marc J . Bern & Partners, LLP
 993   76078        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
 994   76080        Babin Law, LLC
 995   76118        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
 996   76202        Babin Law, LLC
 997   76266        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
 998   76396        Babin Law, LLC
 999   76419        Weitz & Luxemberg, P.C
1000   76445        Babin Law, LLC
1001   76514        Kraus and Kinsman Law Firm
1002   76534        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1003   76591        Marc J . Bern & Partners, LLP
1004   7668         Slater Slater Schulman, LLP
1005   76698        Hurley McKenna & Mertz, P.C
1006   76948        Marc J . Bern & Partners, LLP
1007   76970        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1008   76977        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1009   77021        Marc J . Bern & Partners, LLP
1010   77029        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1011   77048        Jim Harris Law PLLC
1012   77275        Marc J . Bern & Partners, LLP
1013   77325        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1014   77330        Marc J . Bern & Partners, LLP
1015   77370        Marc J . Bern & Partners, LLP
1016   77411        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1017   77442        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1018   77453        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1019   77539        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1020   77548        Marc J . Bern & Partners, LLP
1021   77557        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1022   77592        Marc J . Bern & Partners, LLP
1023   77624        Marc J . Bern & Partners, LLP
1024   77666        Marc J . Bern & Partners, LLP
1025   77716        Junell & Associates, PLLC
1026   7777         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1027   77785        Marc J . Bern & Partners, LLP
1028   77788        Marc J . Bern & Partners, LLP
1029   77841        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1030   77889        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1031   77953        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1032   77980        D Miller & Associates, PLLC
1033   78008        Davis Bethune & Jones Law
1034   78025        Bailey Cowan Heckaman, PLLC
1035   78093        Marc J . Bern & Partners, LLP
1036   78169        D Miller & Associates, PLLC


                                                        23
               Case 20-10343-LSS           Doc 2007-1        Filed 02/02/21    Page 111 of 119


           A                                             B
 1      Claim No.                                 Law Firm Name
1037   78209        Davis Bethune & Jones Law
1038   78375        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1039   78378        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1040   78400        Junell & Associates, PLLC
1041   78471        Davis Bethune & Jones Law
1042   78537        Marc J . Bern & Partners, LLP
1043   7857         Andrews & Thornton, AAL, ALC
1044   78651        Marc J . Bern & Partners, LLP
1045   78706        Junell & Associates, PLLC
1046   78740        Junell & Associates, PLLC
1047   78783        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1048   78841        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1049   78850        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1050   78851        Kraus and Kinsman Law Firm
1051   78895        Marc J . Bern & Partners, LLP
1052   78912        Davis Bethune & Jones Law
1053   78925        Junell & Associates, PLLC
1054   78941        Junell & Associates, PLLC
1055   79101        Junell & Associates, PLLC
1056   79108        Marc J . Bern & Partners, LLP
1057   79145        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1058   79167        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1059   79293        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1060   79314        Kraus and Kinsman Law Firm
1061   79375        Junell & Associates, PLLC
1062   79408        Bailey Cowan Heckaman, PLLC
1063   79409        Junell & Associates, PLLC
1064   79441        Bailey Cowan Heckaman, PLLC
1065   79458        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1066   79482        Marc J . Bern & Partners, LLP
1067   79489        Marc J . Bern & Partners, LLP
1068   79529        Marc J . Bern & Partners, LLP
1069   79569        D Miller & Associates, PLLC
1070   79603        Kraus and Kinsman Law Firm
1071   79670        Bailey Cowan Heckaman, PLLC
1072   79685        Junell & Associates, PLLC
1073   79704        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1074   79734        Junell & Associates, PLLC
1075   79827        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1076   79837        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1077   79863        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1078   79886        Junell & Associates, PLLC
1079   79887        Paluch Law LLC
1080   79976        Junell & Associates, PLLC
1081   79991        Junell & Associates, PLLC


                                                        24
               Case 20-10343-LSS           Doc 2007-1        Filed 02/02/21    Page 112 of 119


           A                                             B
 1      Claim No.                                 Law Firm Name
1082   80055        Junell & Associates, PLLC
1083   80094        Marc J . Bern & Partners, LLP
1084   80102        Junell & Associates, PLLC
1085   80136        Marc J . Bern & Partners, LLP
1086   80155        Junell & Associates, PLLC
1087   80202        Junell & Associates, PLLC
1088   8030         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1089   80319        Danizger & De Llano, LLP
1090   80375        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1091   80481        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1092   80514        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1093   80549        Junell & Associates, PLLC
1094   80603        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1095   80654        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1096   80681        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1097   80696        D Miller & Associates, PLLC
1098   80736        D Miller & Associates, PLLC
1099   80789        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1100   80821        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1101   80836        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1102   80842        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1103   80845        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1104   80887        D Miller & Associates, PLLC
1105   80895        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1106   80924        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1107   80971        D Miller & Associates, PLLC
1108   80993        D Miller & Associates, PLLC
1109   81048        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1110   81111        Marc J . Bern & Partners, LLP
1111   81134        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1112   81212        Reich and Binstock, LLP
1113   81217        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1114   81242        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1115   81254        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1116   81265        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1117   81476        ASK LLP
1118   81560        ASK LLP
1119   81578        Kraus and Kinsman Law Firm
1120   81602        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1121   81639        Kraus and Kinsman Law Firm
1122   81662        Kraus and Kinsman Law Firm
1123   81669        Kraus and Kinsman Law Firm
1124   81762        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1125   81834        Davis Bethune & Jones Law
1126   8185         Slater Slater Schulman, LLP


                                                        25
               Case 20-10343-LSS           Doc 2007-1        Filed 02/02/21    Page 113 of 119


           A                                             B
 1      Claim No.                                 Law Firm Name
1127   81850        Babin Law, LLC
1128   81876        Babin Law, LLC
1129   81886        Kraus and Kinsman Law Firm
1130   81903        Babin Law, LLC
1131   81909        Kraus and Kinsman Law Firm
1132   81929        Danizger & De Llano, LLP
1133   8194         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1134   82005        Marc J . Bern & Partners, LLP
1135   82010        N/A
1136   82030        Napoli Schkolnik PLLC
1137   82065        Marc J . Bern & Partners, LLP
1138   82094        Yuspeh Rappaport Law
1139   82160        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1140   82264        Marc J . Bern & Partners, LLP
1141   82389        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1142   82421        Forman Law Offices, P.A.
1143   82497        Babin Law, LLC
1144   82534        ASK LLP
1145   82568        Babin Law, LLC
1146   82616        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1147   82634        Babin Law, LLC
1148   82671        Weller Green Toups & Terrell LLP
1149   82701        Kraus and Kinsman Law Firm
1150   82731        Mary Alexander & Associates, P.C.
1151   82770        Babin Law, LLC
1152   82786        ASK LLP
1153   82915        N/A
1154   82954        Kraus and Kinsman Law Firm
1155   8299         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1156   83065        D Miller & Associates, PLLC
1157   83092        Marc J . Bern & Partners, LLP
1158   83097        Babin Law, LLC
1159   83126        Marc J . Bern & Partners, LLP
1160   83226        Davis Bethune & Jones Law
1161   83314        Jason J. Joy & Associates, PLLC
1162   83351        Paluch Law LLC
1163   83362        Mary Alexander & Associates, P.C.
1164   83378        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1165   83470        Jason J. Joy & Associates, PLLC
1166   83568        Marc J . Bern & Partners, LLP
1167   83737        Marc J . Bern & Partners, LLP
1168   83784        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1169   83811        Babin Law, LLC
1170   83821        TorHoerman Law LLC
1171   83928        Babin Law, LLC


                                                        26
               Case 20-10343-LSS           Doc 2007-1        Filed 02/02/21    Page 114 of 119


           A                                             B
 1      Claim No.                                 Law Firm Name
1172   83947        Jason J. Joy & Associates, PLLC
1173   83978        Jason J Joy & Associates and Martin Baughman, PLLC
1174   84003        Marc J . Bern & Partners, LLP
1175   84158        Jason J. Joy & Associates, PLLC
1176   84230        Horowitz Law Firm
1177   84283        Marc J . Bern & Partners, LLP
1178   84512        Horowitz Law Firm
1179   84525        Marc J . Bern & Partners, LLP
1180   84545        Babin Law, LLC
1181   84619        Davis Bethune & Jones Law
1182   84687        Marc J . Bern & Partners, LLP
1183   84699        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1184   84707        N/A
1185   84723        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1186   84748        Reich and Binstock, LLP
1187   84780        Marc J . Bern & Partners, LLP
1188   84794        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1189   84868        D Miller & Associates, PLLC
1190   84874        Jason J. Joy & Associates, PLLC
1191   84901        Marc J . Bern & Partners, LLP
1192   84920        Reich and Binstock, LLP
1193   85048        D Miller & Associates, PLLC
1194   85049        Babin Law, LLC
1195   85054        ASK LLP
1196   85139        Jason J. Joy & Associates, PLLC
1197   85187        Marc J . Bern & Partners, LLP
1198   85192        Babin Law, LLC
1199   85260        Marc J . Bern & Partners, LLP
1200   85359        Marc J . Bern & Partners, LLP
1201   85430        Marc J . Bern & Partners, LLP
1202   85491        Kraus and Kinsman Law Firm
1203   8551         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1204   85576        Marc J . Bern & Partners, LLP
1205   85591        Kraus and Kinsman Law Firm
1206   85622        Kraus and Kinsman Law Firm
1207   85646        Marc J . Bern & Partners, LLP
1208   85677        Kraus and Kinsman Law Firm
1209   85697        Kraus and Kinsman Law Firm
1210   85704        N/A
1211   85814        Kraus and Kinsman Law Firm
1212   85817        Babin Law, LLC
1213   85858        Kraus and Kinsman Law Firm
1214   85952        Marc J . Bern & Partners, LLP
1215   85997        Babin Law, LLC
1216   86005        Kraus and Kinsman Law Firm


                                                        27
               Case 20-10343-LSS           Doc 2007-1        Filed 02/02/21    Page 115 of 119


           A                                             B
 1      Claim No.                                 Law Firm Name
1217   86090        Kraus and Kinsman Law Firm
1218   86150        Kraus and Kinsman Law Firm
1219   86177        Kraus and Kinsman Law Firm
1220   86291        Kraus and Kinsman Law Firm
1221   86402        Marc J . Bern & Partners, LLP
1222   86408        Marc J . Bern & Partners, LLP
1223   86502        Kraus and Kinsman Law Firm
1224   86550        Kraus and Kinsman Law Firm
1225   8656         N/A
1226   86593        Kraus and Kinsman Law Firm
1227   86599        Kraus and Kinsman Law Firm
1228   86673        Kraus and Kinsman Law Firm
1229   86688        Kraus and Kinsman Law Firm
1230   86692        Kraus and Kinsman Law Firm
1231   86744        Kraus and Kinsman Law Firm
1232   86814        Kraus and Kinsman Law Firm
1233   86828        Kraus and Kinsman Law Firm
1234   86846        Kraus and Kinsman Law Firm
1235   86865        Kraus and Kinsman Law Firm
1236   86874        Kraus and Kinsman Law Firm
1237   86902        Marc J . Bern & Partners, LLP
1238   86941        Marc J . Bern & Partners, LLP
1239   87022        Kraus and Kinsman Law Firm
1240   87043        Marc J . Bern & Partners, LLP
1241   87044        Marc J . Bern & Partners, LLP
1242   87061        Marc J . Bern & Partners, LLP
1243   87075        Marc J . Bern & Partners, LLP
1244   87161        D Miller & Associates, PLLC
1245   87182        Marc J . Bern & Partners, LLP
1246   87215        Jason J. Joy & Associates, PLLC
1247   87275        Babin Law, LLC
1248   87510        Reich and Binstock, LLP
1249   87519        Babin Law, LLC
1250   87620        N/A
1251   87671        D Miller & Associates, PLLC
1252   87782        N/A
1253   87791        Gibb Law Group LLC
1254   87878        Bailey Cowan Heckaman, PLLC
1255   87892        D Miller & Associates, PLLC
1256   8790         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1257   87970        D Miller & Associates, PLLC
1258   88121        D Miller & Associates, PLLC
1259   88127        Bailey Cowan Heckaman, PLLC
1260   88147        Bailey Cowan Heckaman, PLLC
1261   88174        Bailey Cowan Heckaman, PLLC


                                                        28
               Case 20-10343-LSS           Doc 2007-1        Filed 02/02/21    Page 116 of 119


           A                                             B
 1      Claim No.                                   Law Firm Name
1262   8828         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1263   88288        Kraus and Kinsman Law Firm
1264   8861         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1265   88644        ASK LLP
1266   88695        Marc J . Bern & Partners, LLP
1267   88741        Marc J . Bern & Partners, LLP
1268   88755        Babin Law, LLC
1269   88845        Marc J . Bern & Partners, LLP
1270   88872        N/A
1271   89171        N/A
1272   89253        Kraus and Kinsman Law Firm
1273   89256        N/A
1274   89269        Slater Slater Schulman, LLP
1275   89300        Douglas & London PC
1276   89306        D Miller & Associates, PLLC
1277   89308        N/A
1278   89393        Wright & Schulte, LLC
1279   89427        Marc J . Bern & Partners, LLP
1280   8946         Slater Slater Schulman, LLP
1281   89481        Kraus and Kinsman Law Firm
1282   89536        Jason J. Joy & Associates, PLLC
1283   89564        Kraus and Kinsman Law Firm
1284   89662        Marc J . Bern & Partners, LLP
1285   89682        Marc J . Bern & Partners, LLP
1286   89713        Marc J . Bern & Partners, LLP
1287   89858        Weller Green Toups & Terrell LLP
1288   89911        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1289   90148        N/A
1290   90280        Slater Slater Schulman, LLP
1291   90430        Babin Law, LLC
1292   90672        Law Offices of Mitchell Garabedian
1293   90729        N/A
1294   9085         Junell & Associates, PLLC
1295   9086         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1296   91018        Joseph Joy & Associates, APLC & Jason J. Joy & Associates, APLC
1297   9132         Slater Slater Schulman, LLP
1298   91551        D Miller & Associates, PLLC
1299   91567        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1300   91580        Napoli Schkolnik PLLC
1301   91614        ASK LLP
1302   91679        Weller Green Toups & Terrell LLP
1303   91689        Kraus and Kinsman Law Firm
1304   91714        N/A
1305   9173         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1306   91737        Weitz & Luxemberg, P.C


                                                        29
               Case 20-10343-LSS           Doc 2007-1        Filed 02/02/21   Page 117 of 119


           A                                             B
 1      Claim No.                                 Law Firm Name
1307   91805        D Miller & Associates, PLLC
1308   91883        Law Offices of Mitchell Garabedian
1309   91914        Mitchell A. Toups, Ltd.
1310   91944        Marc J . Bern & Partners, LLP
1311   91950        Marc J . Bern & Partners, LLP
1312   92037        The Moody Law Firm, Inc
1313   92107        The Moody Law Firm, Inc
                    Weller Green Toups & Terrell LLP, Richardson Patrick Westbrook & Brickman,
1314   92129        LLC
1315   92148        D Miller & Associates, PLLC
1316   92150        D Miller & Associates, PLLC
1317   92228        Weller Green Toups & Terrell LLP
1318   92340        D Miller & Associates, PLLC
1319   92385        Kraus and Kinsman Law Firm
1320   92405        Weller Green Toups & Terrell LLP
1321   92515        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1322   92518        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1323   92529        Slater Slater Schulman, LLP
1324   92564        Law Offices of Betti & Associates
1325   9257         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1326   92673        Kraus and Kinsman Law Firm
1327   92698        N/A
1328   92702        Slater Slater Schulman, LLP
1329   92751        Slater Slater Schulman, LLP
1330   92781        Law Offices of Donald G. Norris
1331   92836        Kraus and Kinsman Law Firm
1332   92849        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1333   92899        D Miller & Associates, PLLC
1334   92904        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1335   92910        Reich and Binstock, LLP
1336   92914        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1337   92921        Kraus and Kinsman Law Firm
1338   93026        Marc J . Bern & Partners, LLP
1339   93032        Junell & Associates, PLLC
1340   93203        Bradshaw & Bryant, PLLC
1341   93265        D Miller & Associates, PLLC
1342   93347        N/A
                    Weller Green Toups & Terrell LLP, Richardson Patrick Westbrook & Brickman,
1343   93570        LLC
1344   93573        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1345   93602        Bailey Cowan Heckaman, PLLC
1346   93611        N/A
1347   93688        Bailey Cowan Heckaman, PLLC
1348   93770        Napoli Schkolnik PLLC
1349   93955        Kraus and Kinsman Law Firm


                                                       30
               Case 20-10343-LSS           Doc 2007-1        Filed 02/02/21    Page 118 of 119


           A                                             B
 1      Claim No.                                   Law Firm Name
1350   94291        Weller Green Toups & Terrell LLP
1351   94539        N/A
1352   94648        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1353   94706        Junell & Associates, PLLC
1354   94726        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1355   9473         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1356   94764        Kraus and Kinsman Law Firm
1357   94806        Slater Slater Schulman, LLP
1358   94833        Napoli Schkolnik PLLC
1359   95090        Kraus and Kinsman Law Firm
1360   95137        Bailey Cowan Heckaman, PLLC
1361   95140        Bailey Cowan Heckaman, PLLC
1362   95208        Kraus and Kinsman Law Firm
1363   95231        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1364   9524         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1365   95291        N/A
1366   95318        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1367   95322        Kraus and Kinsman Law Firm
1368   95622        N/A
1369   95705        N/A
1370   95729        N/A
1371   95804        D Miller & Associates, PLLC
1372   95813        Jason J. Joy & Associates, PLLC
1373   95910        D Miller & Associates, PLLC
1374   96026        D Miller & Associates, PLLC
1375   96072        Javerbaum Wurgaft Hicks Kahn Wikstrom & Sinins, P.C.
1376   96073        Crew Janci LLP
1377   96076        James Harris Law, PLLC
1378   96089        James Harris Law, PLLC
1379   96092        James Harris Law, PLLC
1380   96105        D Miller & Associates, PLLC
1381   96138        N/A
1382   96158        N/A
1383   96170        N/A
1384   9626         Mitchell A. Toups, Ltd.
1385   96359        Napoli Schkolnik PLLC
1386   96432        Junell & Associates, PLLC
1387   96435        Junell & Associates, PLLC
1388   96496        N/A
1389   96497        N/A
1390   96541        Andrews & Thornton, AAL, ALC
1391   96543        Andrews & Thornton, AAL, ALC
1392   9668         N/A
1393   96808        James Harris Law, PLLC
1394   96922        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale


                                                        31
               Case 20-10343-LSS           Doc 2007-1        Filed 02/02/21    Page 119 of 119


           A                                             B
 1      Claim No.                                 Law Firm Name
1395   96924        Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1396   9803         Hurley McKenna & Mertz, P.C
1397   9805         Hurley McKenna & Mertz, P.C
1398   9883         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1399   9930         Slater Slater Schulman, LLP
1400   9947         Kosnoff, AVA Law Group, AIS, Eisenberg, Rothweiler, Van Arsdale
1401   9996         Slater Slater Schulman, LLP




                                                        32
